ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_04_EN.txt.                       SEPARATE OPINION
                 OF JUDGE CANÇADO TRINDADE



                            TABLE OF CONTENTS
                                                                   Paragraphs

  I. PROLEGOMENA                                                          3-7
  II. “GENERAL PRINCIPLES OF LAW” : THE LEGISLATIVE HISTORY OF
      THE PCIJ/ICJ STATUTE REVISITED                                     8-16
 III. GENERAL PRINCIPLES OF LAW AS A FORMAL “SOURCE” OF
      INTERNATIONAL LAW : THEIR AUTONOMY                                17-19
 IV. RECOURSE TO PRINCIPLES IN THE CASE LAW OF THE ICJ                  20-25
  V. GENERAL PRINCIPLES OF DOMESTIC AND INTERNATIONAL LAW               26-47
      1. A lesson from the legislative history of the PCIJ (and ICJ)
         Statute                                                      26-28
      2. Relevant doctrinal developments on general principles of law 29-47
         (a) In the PCIJ times                                          29-36
         (b) In the ICJ times                                           37-47
 VI. “GENERAL PRINCIPLES” OF INTERNATIONAL LAW : SCOPE OF
     APPLICATION RATIONE MATERIAE                                       48-51
VII. GENERAL PRINCIPLES OF INTERNATIONAL ENVIRONMENTAL LAW              52-96

      1. Principle of prevention                                        54-61
      2. Precautionary principle                                        62-92
         (a) Risks                                                      69-73
         (b) Scientific uncertainties                                   74-92
      3. The principles of prevention and of precaution together        93-96
VIII. THE ACKNOWLEDGEMENT BY THE CONTENDING PARTIES OF THE
      PRINCIPLES OF PREVENTION AND OF PRECAUTION                       97-113
      1. Principle of prevention                                      100-102
      2. Precautionary principle                                      103-113
 IX. THE LONG-TERM TEMPORAL DIMENSION : INTER-GENERATIONAL
     EQUITY                                                114-131
  X. THE UNDERLYING TEMPORAL DIMENSION : SUSTAINABLE DEVELOP-
      MENT                                                            132-147

125

      1. The formulation and the implications of sustainable
         development                                                 132-140
      2. The awareness of the contending Parties of the implications
         of sustainable development                                  141-147
 XI. JUDICIAL DETERMINATION OF THE FACTS                              148-151
XII. BEYOND THE INTER-STATE DIMENSION : RELATED ASPECTS               152-190
      1. The imperatives of human health and the well-being of
         peoples                                               153-164
      2. The role of civil society in environmental protection 165-171

      3. Beyond reciprocity : obligations of an objective character   172-178
      4. CARU’s legal personality                                     179-190
XIII. FUNDAMENTAL PRINCIPLES AS SUBSTRATUM OF THE LEGAL ORDER
      ITSELF                                                  191-200
XIV. PRIMA PRINCIPIA : THE AXIOLOGICAL DIMENSION                      201-206
XV. “GENERAL PRINCIPLES OF LAW” AS INDICATORS OF THE STATUS
    CONSCIENTIAE OF THE INTERNATIONAL COMMUNITY             207-217
XVI. EPILOGUE                                                         218-220




126

   1. I have accompanied the Court’s majority in the decision which it
has just taken in the Pulp Mills case (Argentina v. Uruguay), for under-
standing that it contains what the Court could have found on the basis of
a strict valuation of the evidence produced before it, but I regret not to be
able to concur with parts of the Court’s reasoning in the present Judg-
ment, in particular its unfortunate overlooking of the general principles
of law. I feel thus obliged to leave on the records the foundations of my
own personal position in this respect. To this end, I purport, in this sepa-
rate opinion, to review the process of enunciation of general principles of
 aw in the realm of contemporary international law, for the proper con-
sideration of the issues raised in the cas d’espèce. In the course of the
examination that follows, it will be clear that my own conception of the
matter at issue contrasts with that of the Court’s majority, as disclosed in
 he reasoning developed in the present case of the Pulp Mills.

   2. My own position is in line with a current of international legal
 hinking, sedimented over the last nine decades (1920-2010), which, ever
since the mid-1970s, has marked presence also in the domain of Interna-
 ional Environmental Law. In my understanding, general principles of
domestic as well as international law are endowed with autonomy. Their
scope of application ratione materiae has in recent years been the object
of attention of contemporary international tribunals, and I believe an
 mportant role is here to be played by the International Court of Justice
 ICJ), attentive as it ought to be to the role of general principles, of par-
 icular relevance in the evolution of the expanding corpus juris of inter-
national law in our times. Bearing this in mind, I shall turn my attention
 o some preliminary points.



                             I. PROLEGOMENA

   3. Irrespective of the way a case is presented by the contending parties
 o the ICJ, this latter is not restrained or bound by their arguments : it is
entirely free to proceed to its own determination of the facts and to its
own identification of the applicable law. In doing this — as it is entirely
 ree to do, in the faithful exercise of its function — the Court proceeds in
such a way that discloses, to a careful observer, its own conception of the
 aw. There are always distinct ways to develop a legal reasoning, and my
natural inclination, even in a case like the present one of the Pulp Mills
(Argentina v. Uruguay), is to dwell to a greater extent on legal principles
 han on chemical substances, unlike the Court has done in the present
case.
   4. In the examination of the substantive obligations under the 1975
Statute of the River Uruguay, the Court proceeded, with diligence and
zeal, to a long and necessary examination of the impact of the discharges
on the quality of the waters of the River Uruguay (Judgment, paras. 234-

127

264), but that diligence and zeal seem to have vanished in respect of gen-
eral principles of law (comprising those of International Environmental
Law), only mentioned in passim, and without elaboration, in a few para-
graphs of the present Judgment 1. I feel thus obliged, in the present sepa-
rate opinion, to attempt to redress the balance, by concentrating my
 houghts on legal principles, and in particular those applicable in the cas
d’espèce. I do so in a constructive spirit, in the hope (may I dare to nour-
 sh it ?) that the Court will be more sensitive to legal principles in its
 uture decisions ; after all, over the last decades, legal principles have been
much more familiar to me than chemical substances.
   5. This point is intertwined with that of the identification of the appli-
cable law in the cas d’espèce which, in turn, ineluctably leads to the
“sources” of law, of international law. Even if the contending parties had
not invoked general principles of law before the ICJ, this latter is entirely
 ree to dwell upon them motu proprio. It so happens that, in the present
case of the Pulp Mills, both Parties, Argentina and Uruguay, did invoke
 hose principles ; yet, the Court, for reasons which escape my comprehen-
sion, preferred not to dwell upon them, missing a unique occasion to give
a remarkable contribution to our discipline. In the cas d’espèce, a key
point which promptly comes to one’s mind, for the settlement of a case
 ike the present one, is whether an international tribunal like the ICJ can
or should have recourse to principles of environmental law, under Arti-
cle 38 (1) (c) of its Statute.

   6. Such principles, proper to International Environmental Law, com-
prise the principle of prevention and the precautionary principle, added
 o the long-term temporal dimension underlying inter-generational equity,
and the temporal dimension underlying the principle of sustainable devel-
opment. Those principles are to be kept in mind also in the judicial deter-
mination of the facts of the concrete case. Among some preliminary
questions (questions préalables) to be addressed, and which do not seem
 o have been considered with sufficient clarity to date, are the following :
(a) whether the reference to “general principles of law” found in Arti-
cle 38 (1) (c) of the ICJ Statute refers only to those principles found in
 oro domestico or encompasses likewise those principles identified also at
 nternational law level ; and (b) whether these latter are only those of
general international law or whether they comprise also those principles
which are proper to a domain of international law.

 7. Attention is next turned, in this separate opinion, in the light of the
acts of the present case of the Pulp Mills, to related aspects beyond the


   1 As to the Court’s considerations (not the Parties’ arguments), cf. paragraph 101 (prin-

 iple of prevention), paragraph 145 (principle of good faith), paragraph 162 (principle of
onus probandi incumbit actori), and paragraph 164 (precautionary “approach”).


128

 nter-State dimension (with which this Court is so familiarized), namely :
 he imperatives of human health and well-being of peoples, the role of
civil society in environmental protection ; obligations of an objective
character, beyond reciprocity ; and the legal personality of the Adminis-
 rative Commission of the River Uruguay (CARU). Last but not least,
 he relevant general principles of law are considered in their axiological
dimension, and as indicators of the status conscientiae of the interna-
 ional community. In order to address those points, there is need, at
first, to revise the legislative history of Article 38 of the Hague Court
 PCIJ and ICJ) — on which so much has been written — as well as the
recourse to principles in the case law of the ICJ, for the purposes of
consideration of the matter in the framework of the present case of the
Pulp Mills.



      II. “GENERAL PRINCIPLES OF LAW” : THE LEGISLATIVE HISTORY
                 OF THE PCIJ/ICJ STATUTE REVISITED


   8. One of the most debated issues within the Advisory Committee of
Jurists entrusted with the drafting of the Statute of the old Permanent
Court of International Justice (PCIJ), in June-July 1920, pertained to the
meaning to be ascribed to, and the material content of, the general prin-
ciples of law as a (formal) “source” of international law. The original
proposal of President Edward Descamps included in the list of (four)
sources “the rules of international law as recognised by the legal con-
science of civilised nations” 2. In the debates of 2 July 1920, this proposal
 ound fierce opposition on the part of Elihu Root, to whom principles of
 ustice varied from country to country 3. President Descamps replied that
 his might only be “partly true as to certain rules of secondary impor-
 ance” ; however, he added,

      “it is no longer true when it concerns the fundamental law of justice
      and injustice deeply engraved on the heart of every human being and
      which is given its highest and most authoritative expression in the
      legal conscience of civilised nations” 4.
   9. Albert de Lapradelle, likewise, opposed Elihu Root’s positivist posi-
 ion that judges could only decide in accordance with “recognised rules”
and that in their absence they “should pronounce a non-liquet” ; he
regarded this view as “inadmissible”, and added that “[t]he competence

  2 PCIJ/Advisory Committee of Jurists, Procès-verbaux of the Proceedings of the Com-

mittee (16 June-24 July 1920) with Annexes, The Hague, Van Langenhuysen Frères,
1920, point No. 3, p. 306, Ann. No. 3.
  3 Ibid., p. 310.
  4 Ibid., pp. 310-311.



129

of arbitrators might be limited, but not that of the judges” 5. Trying to
find a breakthrough, Lord Phillimore pondered that “[g]enerally speak-
 ng, all the principles of common law are applicable to international
affairs. They are in fact part of international law.” 6 George Francis
Hagerup added that judges should issue their decision according to “rules
of law”, and should “not declare that it is impossible for them to decide
because of the absence of rules. There must be no possibility of a denial
of justice.” 7
   10. In this line of reasoning, President Edward Descamps also opposed
 he possibility of non liquet, asserting that, if neither conventional law
nor custom existed, the judge ought then to apply general principles of
 aw 8. And he then clearly reasserted his jusnaturalist position, in uphold-
 ng — besides treaties and custom — the search for

      “objective justice . . . under conditions which are calculated to pre-
      vent arbitrary decisions . . . [O]bjective justice is the natural principle
      to be applied by the judge . . . In the second place I would allow [the
      judge] to take into consideration the legal conscience of civilised
      nations, which is illustrated so strikingly. . . .” 9
   11. In the continuing debates of 3 July 1920, Lord Phillimore expressed
his own view that general principles (referred in amended point No. 3)
were those accepted by all nations in foro domestico 10. Albert de
Lapradelle, while admitting that such principles “were also sources of
 nternational law”, added that they were so if they had obtained “unani-
mous or quasi-unanimous support” 11. The original proposal (supra) was
amended, and, as submitted by Elihu Root, included in the list of (four)
sources “the general principles of law recognised by civilised nations” 12.
It was clearly a solution of compromise by the Advisory Committee of
Jurists, between the supporters of the jusnaturalist and the positivist out-
 ooks of the matter, led by President Edward Descamps and Elihu Root,
respectively.

  12. This phraseology was provisionally adopted, to form the basis
of what would shortly afterwards become Article 38 (3) of the Statute
of the PCIJ, later ICJ (new Article 38 (1) (c)). Two significant state-
ments were made, in favour of the insertion of the express reference to

  5 PCIJ/Advisory Committee of Jurists, Procès-verbaux of the Proceedings of the Com-

mittee (16 June-24 July 1920) with Annexes, op. cit.supra note 2, p. 335.
  6 Ibid., p. 316.
  7 Ibid., p. 317.
  8 Ibid., pp. 318-319, and cf. p. 322.
  9 Ibid., p. 323.
  10 Ibid., p. 335.
  11 Ibid., pp. 313-314.
  12 Ibid., p. 344, Annex No. 1.



130

general principles of law in the proposed list of formal sources of
 nternational law. The day before the provisional adoption, President
Edward Descamps eloquently defended his view of the existence of an
“objective justice” in the following way :


         “One of the most profound convictions of my life, which has been
       devoted to the study and application of international law, is that it is
       impossible to disregard a fundamental principle of justice in the
       application of law, [where it] indicates certain rules, necessary for the
       system of international relations, and applicable to the various cir-
       cumstances arising in international affairs.

       . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          Let us therefore no longer hesitate . . . to insert, amongst the prin-
       ciples to be followed by the judge in the solution of the dispute sub-
       mitted to him, the law of objective justice . . . [T]he conception of
       justice and injustice as indelibly written on the hearts of civilised
       peoples . . . is not only the element par excellence making for
       progress in international law, but an indispensable complement to
       the application of law, and as such essential to the judge in the per-
       formance of the great task entrusted to him.” 13

   13. The statement of Raul Fernandes, on the day of the provisional
adoption, likewise supported the inclusion, into the part of the draft
under discussion, of an express reference to general principles of law, so
as to satisfy a need of the judge in order to decide a case. He pondered
 hat “the sentences thus passed” — on general principles of law — “were
generally the more just ; because the principles are always based on jus-
 ice, while strict law often departs from it” 14. Rules emanating from prin-
ciples are “not established either by convention or custom”, and the draft
under consideration would, in the opinion of Raul Fernandes, much gain
“in giving to the Court of Justice the power to base its sentences — in the
absence of any convention or customary law — on [the] principles of
 nternational law. . .” 15.
   14. Last but not least, in the course of the debates, Albert de Lapradelle
commented that the inclusion of the reference to “general principles of
 aw” was sufficient, and did not need the requirement of having to be recog-
nized by “civilised nations” ; he deemed this to be “superfluous, because
 aw implies civilisation” 16. His colleagues, however, missed his point, and

  13 PCIJ/Advisory Committee of Jurists, Procès-verbaux of the Proceedings of the Com-

mittee (16 June-24 July 1920) with Annexes, op.cit.supra note 2, pp. 324-325.
  14   Ibid., pp. 345-346.
  15   Ibid., p. 346.
  16   Ibid., p. 335.

131

 he deletion of that requirement was not made. The draft, with the inclu-
sion of such general principles of law, was adopted 17, to become draft
Article 35 18, subsequently renumbered Article 38, of the PCIJ Statute.
   15. A quarter of a century later, in the debates of the 1945 San Fran-
cisco Conference prior to the adoption of the United Nations Charter
and the Statute of the ICJ, it was agreed by the participating delegations
 IV Commission, Committee I) that the corresponding Article 38 of the
new Statute would not undergo a general revision ; the time was “not
opportune” for that, as rapporteur Jules Basdevant pointed out 19. The
only minor change introduced — in the chapeau of Article 38 — resulted
 rom a Chilean proposal, unanimously adopted 20.
   16. The new Article 38 of the Statute opened, from then onwards, with
 he provision that “The Court, whose function is to decide in accordance
with international law such disputes as are submitted to it, shall apply :. . .”
On the occasion, it was pointed out that this sole small modification in
 he drafting of Article 38 was meant to be a clarification ; yet, the lacuna
 n the previous Statute in respect of the point concerned had not pre-
vented the old PCIJ from “regarding itself as an organ of international
 aw ; but the addition will accentuate that character of the new Court” 21.



        III. GENERAL PRINCIPLES OF LAW AS A FORMAL “SOURCE”
               OF INTERNATIONAL LAW : THEIR AUTONOMY

   17. The mens legis of the expression “general principles of law”, as it
appears in Article 38 (1) (c) of the ICJ Statute, clearly indicates that
 hose principles constitute a (formal) “source” of international law, on
 heir own, not necessarily to be subsumed under custom or treaties. The
attitude of part of contemporary expert writing, of trying to see if a given
principle has attained the “status” of a “norm” of customary interna-
 ional law, or has been “recognized” in conventional international law,
simply misses the point, and is conceptually flawed. Such attitude fails to
understand that a general principle of law is quite distinct from a rule of
customary international law or a norm of conventional international law.
A principle is not the same as a norm or a rule ; these latter are inspired
 n the former, and abide by them. A principle is not the same as a custom
or a conventional norm.


  17 PCIJ/Advisory Committee of Jurists, Procès-verbaux of the Proceedings of the Com-

mittee (16 June-24 July 1920) with Annexes, op.cit.supra note 2, p. 584.
  18 Ibid., p. 730.
  19 Documents of the United Nations Conference on International Organization (UNCIO,
San Francisco, 1945), Vol. XIV, p. 843.
  20 Ibid., Vol. XIII, pp. 284-285.
  21 Ibid., Vol. XIII, p. 392.



132

   18. Not seldom general legal principles are expressly invoked, or
referred to, not only in treaties and international practice (of States and
other subjects of international law), but also in national and international
case law (cf. infra), and in doctrine. But even if they were not so invoked,
 hey would not thereby be deprived of their condition of an autonomous
 ormal “source” of international law. Furthermore, in our times, they are
also invoked, or referred to, in resolutions of international organizations
 starting with the United Nations) ; despite the fact that such resolutions
are not listed in Article 38 (1) (c) of the ICJ Statute, the ICJ has taken
 hem into account and has applied them (cf. infra). Such references or
 nvocations of general principles, in distinct manifestations or formal
“sources” of international law, bear witness of their importance, and pro-
claim it. But even if such invocations or references did not exist, general
principles would still be there, at the origins and foundations of any legal
system ; in my perception, there cannot be any legal system without them.
They cannot be overlooked by the ICJ.


   19. Furthermore, my own understanding is in the sense that general
principles of law — of domestic or international manifestation — stand
as a category of their own, conceptually distinct from customary or con-
ventional international law, in the list of “formal” sources under Arti-
cle 38 of the ICJ Statute. General principles of law stand on their own, as
one of the (formal) “sources” of international law (endowed with
autonomy), that the judge can resort to, bearing in mind the circum-
stances of the case at issue. In the drafting of the PCIJ (and ICJ) Statute,
 hose principles were not equated with custom or treaties, they were iden-
 ified as a separate and additional category, as one of the “formal”
sources of international law. And that is how, in my perception, they
have been applied by the Hague Court in its jurisprudence constante (cf.
 nfra).


       IV. RECOURSE TO PRINCIPLES IN THE CASE LAW OF THE ICJ

   20. In its case law, the Hague Court [PCIJ and ICJ] has, in the judicial
settlement of the cases brought before its attention, often resorted to gen-
eral principles of law. It has taken the expression to cover general prin-
ciples of international law as well. The old PCIJ, for example, in the
Oscar Chinn case (1934), expressly referred to “general principles of
 nternational law” (Judgment, 1934, P.C.I.J., Series A/B, No. 63, pp. 81
and 87). In the célèbre Chorzów Factory case (1928), it took the obliga-
 ion to make reparation for any breach of an international engagement as
amounting to “[a general] principle of international law” (Merits,
Judgment No. 13, 1928, P.C.I.J., Series A, No. 17, p. 29). And in the
Mavrommatis Palestine Concessions case (1924), it characterized the pro-
 ection of nationals or subjects by resort to diplomatic protection as cor-

133

responding to “an elementary principle of international law” (Judgment
No. 2, 1924, P.C.I.J., Series A, No. 2, p. 12).

   21. As for the ICJ, it has likewise applied general principles of law in
 he same understanding, i.e., as comprising principles recognized both in
 oro domestico (and transposed into international level) and in interna-
 ional law itself. Thus, in the Corfu Channel case (1949), the Court
 nvoked “well-recognized principles” of international law (United King-
dom v. Albania, I.C.J. Reports 1949, p. 22). In its Advisory Opinion on
Reservations to the Convention against Genocide (1951), the ICJ, after
referring to the “conscience of mankind”, asserted that the principles under-
 ying the Convention against Genocide are “binding on States, even with-
out any conventional obligation” (I.C.J. Reports 1951, p. 23).


  22. In the Nicaragua v. United States case (1986), the Court reiterat-
edly referred to “fundamental general principles of humanitarian law”
 Military and Paramilitary Activities in and against Nicaragua,
I.C.J. Reports 1986, pp. 113-115, 129-130, paras. 218, 220 and 255). In
 hat same Judgment of 27 June 1986, the ICJ further referred to “princi-
ples which the General Assembly declared to be ‘basic principles’ of inter-
national law” (ibid., p. 107, para. 203), and itself invoked “the principle
of non-intervention” (ibid., pp. 106-107, paras. 202 and 204). Much
earlier on, in the Right of Passage over Indian Territory case, the ICJ
 ook note of the invocation by Portugal of “general international custom,
as well as the general principles of law” (Portugal v. India, Merits, Judg-
ment, I.C.J. Reports 1960, p. 43), of course not taking them as synon-
ymous.

   23. The Court has, for example, invoked the principle of self-determi-
nation of peoples in its Advisory Opinion on Namibia (I.C.J. Reports
1971, p. 31, para. 52) ; in its Judgment in the East Timor (Portugal v.
Australia) case (I.C.J. Reports 1995, p. 201, para. 29) ; in its Judgment of
1986 in the Frontier Dispute (Burkina Faso v. Mali) case (I.C.J. Reports
1986, pp. 566-567, para. 25) ; in its Advisory Opinion on Western Sahara
 I.C.J. Reports 1975, pp. 31 and 33, paras. 55 and 59) ; and in its Advi-
sory Opinion on Legal Consequences of the Construction of a Wall
 I.C.J. Reports 2004 (I), p. 271, para. 88). In the aforementioned Judg-
ment in the East Timor case, it characterized the principle of self-deter-
mination of peoples as “one of the essential principles of contemporary
 nternational law” (I.C.J. Reports 1995, p. 102, para. 29). In the case of
 he Gabčíkovo-Nagymaros Project, the ICJ used interchangeably the
expressions “a principle of international law” and “a general principle of
 aw” (Hungary/Slovakia, Judgment, I.C.J. Reports 1997, p. 53, para. 75),
as well as “a principle of international law or a general principle of law”
 ibid., para. 76).


134

   24. General principles of law applied by the ICJ have encompassed
 hose of both substantive 22 and procedural law. In the (first) Nuclear
Tests case (1974), the ICJ invoked, e.g., the principle of good faith (I.C.J.
Reports 1974, p. 472, para. 46). In its Advisory Opinion on the Applica-
 ion for Review of Judgement No. 158 of the United Nations Administra-
 ive Tribunal, the ICJ relied on the general principle of law of the equality
of arms/égalité des armes (of the procedural parties), (I.C.J. Reports 1973,
p. 180, para. 36). On other occasions (e.g., Advisory Opinion on Effect of
Awards of Compensation Made by the United Nations Administrative
Tribunal, I.C.J. Reports 1954, p. 53 ; Application of the Convention
against Genocide (Bosnia and Herzegovina v. Serbia and Montenegro)
case, I.C.J. Reports 2007 (I), p. 90, para. 115), it has invoked the prin-
ciple of res judicata. In the case of the Frontier Dispute (Burkina Faso/
Republic of Mali, I.C.J Reports 1986, pp. 565 and 567, paras. 20 and 26),
 t resorted to the principle of uti possidetis.


   25. In its former Advisory Opinion from half a decade ago on Legal
Consequences of the Construction of a Wall (2004), the ICJ proceeded to
 dentify the “principles of international law” that were relevant to tackle
 he issue submitted to its cognizance by the United Nations General
Assembly (I.C.J. Reports 2004 (I), p. 154, para. 39, p. 171, para. 86 and
p. 181, para. 114). The Court made express mention of the principle of
 he prohibition of the threat or use of force (Article 2 (4) of the United
Nations Charter), and of the principle of self-determination of peoples 23
 I.C.J. Reports 2004 (I), p. 171, para. 87). The ICJ also referred to
 his latter as the right of all peoples to self-determination (as under
Article 1 of the two United Nations Covenants on Human Rights,
 bid., p. 171, para. 88 and p. 182, para. 118). The ICJ also referred to
 he principle of peaceful settlement of disputes (ibid., p. 200, para. 161),
as well as to the principles of International Humanitarian Law (ibid.,
p. 199, para. 157).


       V. GENERAL PRINCIPLES OF DOMESTIC AND INTERNATIONAL LAW
                    1. A Lesson from the Legislative History
                         of the PCIJ (and ICJ) Statute
 26. When Article 38 of the Statute of the Hague Court was adopted,
here were, within the Advisory Committee of Jurists, two outlooks. The

  22   Cf., e.g., the Advisory Opinion on Namibia (I.C.J. Reports 1971), p. 48, para. 98.
  23 As set forth in the 1970 Declaration on Principles of International Law concerning

Friendly Relations and Co-operation among States (General Assembly resolution 2625
XXV)).

135

first pursued the identification of those principles as recognized in foro
domestico (Elihu Root, Lord Phillimore) ; the other pursued the identifi-
cation of the principles of international law (Edward Descamps, Raul
Fernandes). The first attitude can be understood (not necessarily
accepted) in view of the fact that it was at domestic law level that general
principles of law (and mainly of procedural law) first found expression,
 n historical perspective. The law of nations (as we behold it today)
emerged later.

   27. Yet, to hold this view as inescapable, seems to amount to a static,
and dogmatic position, which requires demonstration. It does not appear
persuasive to me at all. In our days, given the extraordinary development
of the law of nations (droit des gens), there is epistemologically no reason
not to have recourse to general principles of law as recognized in domes-
 ic as well as international law (cf. infra). As early as in 1920, there were
 hose who had an intuition in support of this view. It is, moreover, to my
understanding, well in keeping with the letter and spirit of Article 38 of
 he Hague Court, and it takes into due account the progressive develop-
ment of international law in our times.
   28. In contemporary international law, general principles of law find
concrete expression not only in foro domestico, but also at international
 evel. There can be no legal system without them. Always keeping their
autonomy, they may find expression in other formal “sources” or mani-
 estations of international law (and not only treaties and custom), even
 hough not listed in Article 38 (1) (c) of the ICJ Statute, but nonetheless
resorted to by the ICJ in practice. It is the case, inter alia, of resolutions
of international organizations, in particular of the United Nations Gen-
eral Assembly 24. Bearing this in mind, may I recall, at this stage, some
relevant doctrinal developments on general principles of law (found at

   24 Cf., in general, e.g., [Various Authors], Principles of International Law Concerning

Friendly Relations and Cooperation (M. Sahovic, ed.), Belgrade, Institute of International
Politics and Economics/Oceana Publs., 1972, pp. 3-275 ; M. Sahovic, “Codification des
principes du droit international des relations amicales et de la coopération entre les
Etats”, 137 Recueil des cours de l’Académie de droit international de La Haye (1972),
pp. 249-310 ; G. Arangio-Ruiz, “The Normative Role of the General Assembly of the
United Nations and the Declaration of Principles of Friendly Relations”, 137 Recueil des
 ours de l’Académie de droit international de La Haye (1972), pp. 419-742 ; [Various
Authors], The United Nations and the Principles of International Law — Essays in
Memory of M. Akehurst (V. Lowe and C. Warbrick, eds.), London, Routledge, 1994,
pp. 1-255. And, for the view that United Nations General Assembly resolutions acknowl-
 dge general principles of law as universal principles of international law, cf. debates on
“The Role of General Principles of Law and General Assembly Resolutions”, Change and
Stability in International Law-Making (A. Cassese and J. H. H. Weiler, eds.), Berlin,
W. de Gruyter, 1988, pp. 34, 37, 47-48, 50-52 and 54-55 (interventions by W. Riphagen,
 . H. H. Weiler, E. Jiménez de Aréchaga. G. Abi-Saab and A. Cassese) ; and cf. also
G. Balladore Pallieri, Diritto Internazionale Pubblico, 8th rev. ed., Milan, Giuffrè, 1962,
pp. 25-26 and 95-97 ; A. Verdross, “Les principes généraux de droit dans le système des
 ources du droit international public”, Recueil d’études de droit international en hommage
à P. Guggenheim, Geneva, IUHEI, 1968, pp. 526 and 530.

136

national as well as international levels), as manifested in the times of both
 he PCIJ and the ICJ.




   2. Relevant Doctrinal Developments on General Principles of Law
a) In the PCIJ times
   29. The review that follows is not meant to be exhaustive, but rather
selective, to illustrate the point I am making, as advanced in doctrinal
writings in the periods of operation of both the old PCIJ and the ICJ. In
his study of the case law of the old PCIJ on the sources of international
 aw, for example, Max Sørensen, while subscribing to the then prevailing
view that general principles of law were those crystallized in foro domes-
 ico 25, did not fail to point out that, however, already at that time, there
were jurists (like Jules Basdevant and Frede Castberg) who thought dif-
 erently. The minority view of expert writing, already in the
 wilight of the old PCIJ, was that those principles allowed the Court
 o decide also on the basis of the general principles of international law
 tself 26.

   30. In fact, in the minority — and in my view more enlightened —
position, already in 1936, Jules Basdevant, for example, sustained that
“the general principles of law recognized by civilized nations may be
sought not only in domestic law, but also in private or related interna-
 ional law through the use of the comparative method” 27 [translation by
 he Registry]. To look for those principles only in foro domestico would
hardly be adequate, as not always would such principles be transposed
onto international level without difficulties ; hence the inescapable need
 o identity or acknowledge them also at international level itself, though
 his was, at that time, still a somewhat “unexplored” exercise 28.

   31. Likewise, Frede Castberg, as early as in 1933, in assessing the
work of the Advisory Committee of Jurists which drafted in 1920 the
Statute of the PCIJ (cf. supra), challenged the promptly prevailing
view that — in the line of a remark by Lord Phillimore — general
principles of law were those applied in foro domestico. Distinctly,
Frede Castberg beholding in them true principles of justice, contended
 hat

   25 Max Sørensen, Les sources du droit international, Copenhagen, E. Munksgaard,

1946, p. 113.
   26 Ibid., p. 113.
   27 Jules Basdevant, “Règles générales du droit de la paix”, 58 Recueil des cours de

 ’Académie de droit international de La Haye (1936), p. 504.
   28 Ibid., pp. 498-504.



137

         “It would be far too unreasonable to allow the Court to seek the
      rules to be applied in its decisions from among the general principles
      in any field of domestic law, without allowing it to rule in accord-
      ance with the general principles of international law. There is no reason-
      able ground to assume that, of all the general principles of law, it is
      precisely those of international law that are precluded from provid-
      ing the basis for decisions of the Permanent Court of International
      Justice. It is true that general principles of domestic law are indeed
      applicable also in relations between States.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Some years ago, we were perhaps overly inclined, in the theory of
      international law, to exclude any application of the principles of
      domestic law. But we should not now go to the other extreme and
      seek even to exclude the principles of international law in favour of
      the principles of domestic law. Such an irrational system is unaccept-
      able, unless expressly established by a treaty . . .” 29 [Translation by
      the Registry.]
   32. May I, in addition, recall the views of two other jurists on the mat-
 er at issue, made public also in the years of operation of the old PCIJ. In
his thematic course of 1935 at The Hague Academy of International
Law, Alfred Verdross pondered that, in approaching the “sources” of
 nternational law, there are ultimately two basic opposing conceptions :
one, which starts from the “idée du droit”, and the other, which privileges
consent or the will ; the latter is found in (philosophical) positivism, while
 he former upholds that the “idée du droit”, emanating from human con-
science, paves the way for a universal jus gentium 30.

   33. This approach, starting from the idea of an “objective justice”, sus-
 ains the autonomy of principles, thus opposing the typical positivist out-
 ook, which insists that they ought to be manifested through treaties or
custom 31. General principles of law, as set forth in Article 38 (3) of the
Statute of the PCIJ, are thus an autonomous “source” of international

  29 Frede Castberg, “La méthodologie du droit international public”, 43 Recueil des

 ours de l’Académie de droit international de La Haye (RCADI) (1933), pp. 370 and 372.
Precisely four decades later, in 1973, Frede Castberg, referring to “the great principle
pacta sunt servanda”, as a “fundamental principle of public international law”, observed
 hat the confines between this latter and domestic law had at that time “become blurred”,
and insisted on his view that there was “not sufficient reason to separate ... the general
principles of law from their attachment” to the two “traditional” main branches of the
 aw, namely, “internal law and public international law” ; Frede Castberg, “International
Law in Our Time”, 138 Recueil des cours de l’Académie de droit international de La Haye
 1973), pp. 5 and 8. In other words, general principles of law can be identified at the levels
of both domestic law and public international law itself.
  30 A. Verdross, “Les principes généraux du droit dans la jurisprudence internationale”,

52 Recueil des cours de l’Académie de droit international de La Haye (1935), pp. 195-197
and 202-203.
  31 Ibid., pp. 216 and 221.



138

 aw 32, and can be applied concomitantly with treaties and custom, and be
resorted to in order to interpret provisions of treaties and rules of cus-
 omary law 33.
   34. For his part, in a study published one decade later, in 1944,
Charles Rousseau expressed his view that the concept of “general princi-
ples of law” is not limited only to those of domestic law, but comprises
 ikewise the general principles of international law 34. He insisted that the
concept encompasses “the principles universally accepted in domestic law
and the general principles of the international legal order”, thus “clearly
 ncluding both international law and domestic law” 35 [translation by the
Registry].
   35. General principles of law, thus understood — he proceeded — are
an autonomous “source” of international law, distinct from customary
rules and conventional norms 36. He further pointed out that, already at
 hat time, expert writing seemed divided on the matter : “positivist writers,
who believe that international law is of an exclusively voluntarist nature,
have naturally sought to downplay the role of general principles of
 aw” 37 [translation by the Registry] ; those who opposed the positivist
dogma ascribed greater importance to general principles of law, “deriving
directly from objective law” 38 [translation by the Registry].
   36. Those were some of the more penetrating reflections devoted to the
general principles of law (comprising the principles of international law)
 n the times of the old PCIJ. As already pointed out, they were not the
only ones, as other doctrinal works were dedicated particularly to the
study of the matter at issue, a subject which attracted considerable atten-
 ion at that time 39. Such was the case of Alejandro Alvarez, who, in an
exposé de motifs of a proposed declaration of principles of international
 aw, published on the eve of the outbreak of the Second World War,
called for a reconstruction of international law bearing in mind not only
positive law, but also the principles, which oriented legal norms and rules,
and which, in his view, prevailed in the whole of international law, and
appeared as “manifestations of the juridical conscience of the peoples” 40.


   32 A. Verdross, “Les principes généraux du droit dans la jurisprudence internationale”,

op. cit. supra note 30, pp. 223, 228, 234 and 249.
   33 Ibid., p. 227.
   34 Ch. Rousseau, Principes généraux du droit international public, Vol. I (Sources),

Paris, Pedone, 1944, p. 891.
   35 Ibid., p. 901.
   36 Ibid., pp. 913-914.
   37 Ibid., p. 926.
   38 Ibid., p. 927.
   39 Cf. further, inter alia, T. J. Lawrence, Les principes de droit international, 5th ed.

 transl. J. Dumas and A. de Lapradelle), Oxford University Press, 1920, pp. 99-120 ; P. Der-
 vitzky, Les principes du droit international, Paris, Pedone, 1932 ; Bin Cheng, General Prin-
 iples of Law as Applied by International Courts and Tribunals, London, Stevens, 1953 ;
G. Scelle, Précis de droit des gens : principes et systématique, Paris, Rec. Sirey, 1934.
   40 A. Alvarez, Exposé de motifs et déclaration des grands principes du droit international

moderne, 2nd ed., Paris, Eds. Internationales, 1938, pp. 8-9 and 16-23, and cf. pp. 27 and 51.

139

 b) In the ICJ times
   37. Considerably more attention was devoted to the principles of
 nternational law some decades ago (including the times of the PCIJ)
 han in our days. Yet, those principles retain, in my view, their utmost
 mportance, as they inform of and conform to the legal norms of any
 egal system. In the past, successive doctrinal works were dedicated par-
 icularly to the study of the principles of international law, in the frame-
work of the foundations of the discipline and the consideration of the
validity of its norms. In the 1950s 41 and the 1960s 42 some courses
delivered at The Hague Academy of International Law addressed the
 heme of the principles of international law, which was retaken in mono-
graphs in the 1960s 43 and the 1970s 44. Subsequently, except for a
 ew works 45, there appeared to occur, rather surprisingly, a decline in
 he interest in the study of the matter, parallel to the dissemination
of a seemingly — and regrettably — pragmatic approach to the study of
 nternational law.
   38. Although concern with the need to consider the principles of inter-
national law appears to have declined in the last quarter of century, those
principles have, nevertheless, always marked their presence in the doctrine
of international law, including the contemporary one 46. Principles of inter-

   41 Cf. H. Rolin, “Les principes de droit international public”, 77 Recueil des cours de

 ’Académie de droit international de La Haye (RCADI) (1950), pp. 309-479 ;
G. Schwarzenberger, “The Fundamental Principles of International Law”, 87 RCADI
 1955) pp. 195-385 ; P. Guggenheim, “Les principes de droit international public”, 80
RCADI (1952) pp. 5-189 ; Ch. Rousseau, “Principes de droit international public”, 93
RCADI (1958), pp. 369-549 ; G. Fitzmaurice, “The General Principles of International
Law Considered from the Standpoint of the Rule of Law”, 92 RCADI (1957), pp. 1-223.
   42 Cf. M. Sørensen, “Principes de droit international public”, 101 RCADI (1960), pp. 1-

251 ; P. Reuter, “Principes de droit international public”, 103 RCADI (1961), pp. 429-656 ;
R. Y. Jennings, “General Course on Principles of International Law”, 121 RCADI (1967),
pp. 327-600.
   43 Cf. M. Miele, Principi di Diritto Internazionale, 2nd ed., Padova, Cedam, 1960 ;

L. Delbez, Les principes généraux du contentieux international, Paris, LGDJ, 1962 ; L. Del-
bez, Les principes généraux du droit international public, 3rd ed., Paris, LGDJ, 1964 ;
H. Kelsen, Principles of International Law, 2nd ed., N.Y., Holt Rinehart & Winston, 1966 ;
W. Friedmann, “The Uses of ‘General Principles’ in the Development of International
Law”, 57 American Journal of International Law (1963), pp. 279-299 ; M. Virally, “Le rôle
des ‘principes’ dans le développement du droit international”, Recueil d’études de droit
 nternational en hommage à P. Guggenheim, Geneva, IUHEI, 1968, pp. 531-554 ; M. Bar-
 os, “Transformations des principes généraux en règles positives du droit international”,
Mélanges offerts à J. Andrassy, The Hague, Nijhoff, 1968, pp. 1-12.
   44 Cf., e.g., B. Vitanyi, “La signification de la ‘généralité’ des principes de droit”, 80

Revue générale de droit international public (1976), pp. 536-545.
   45 Cf., e.g., I. Brownlie, Principles of Public International Law, 6th ed., Oxford, Claren-

don Press, 2003, pp. 3 et seq.
   46 Cf., e.g., inter alia, H. Thierry, “L’évolution du droit international : Cours général de

droit international public”, 222 RCADI (1990), pp. 123-185 ; G. Abi-Saab, “Cours général
de droit international public”, 207 RCADI (1987), pp. 328-416.


140

national law permeate the entire international legal system, playing an
 mportant role in international law-making as well as in the application of
 nternational law. In some cases (such as, e.g., in the Law of Outer Space),
 hey have paved the way for the construction of a new corpus juris, in a new
domain of international law which required regulation, and the principles
originally proclaimed have fully retained their value to date 47. This is the
case, e.g., of International Environmental Law in our times (cf. infra).
   39. Principles of international law are guiding principles of general
content, and, in that, they differ from the norms or rules of positive inter-
national law, and transcend them. As basic pillars of the international
 egal system (as of any legal system), those principles give expression to
 he idée de droit, and furthermore to the idée de justice, reflecting the
conscience of the international community 48. Irrespective of the distinct
approaches to them, those principles stand ineluctably at a superior level
 han the norms or rules of positive international law. Such norms or rules
are binding, but it is the principles which guide them 49. Without these
 atter, rules or techniques could serve whatever purposes. This would be
wholly untenable.
   40. Already in the era of the United Nations, Grigori Tunkin perspi-
caciously went forward in his support for the application by the ICJ of
general principles of international law. Attentive to the sole change (pro-
posed by Chile) introduced into Article 38 (1) (c) of the new ICJ Statute
 n 1945 (supra), to the effect that the ICJ has the function “to decide in
accordance with international law such disputes as are submitted to it”,
G. Tunkin contended that that amendment clarified that general princi-
ples of law comprised those principles common to national legal systems
and to international law : they are legal postulates followed “in national
 egal systems and in international law”, and resorted to in the process of
 nterpretation and application of pertinent rules in concrete cases 50.

   41. In the mid-1950s, Hildebrando Accioly stressed the “pre-eminent
character” of general principles of law, at domestic and international lev-
els, emanating directly from natural law, and rendering concrete the
norms and rules of positive law, in conformity with them 51. Shortly after-
wards, by the late 1950s, C. Wilfred Jenks expressed his belief that an


  47 Cf. M. Lachs, “Le vingt-cinquième anniversaire du traité régissant les principes du

droit de l’espace extra-atmosphérique, 1967-1992”, 184 Revue française de droit aérien et
 patial (1992), No. 4, pp. 365-373, especially pp. 370 and 372.
  48 G. M. Danilenko, Law-Making in the International Community, Dordrecht, Nijhoff,

1993, pp. 7, 17, 175 and 186-187, and cf. p. 215.
  49 Bin Cheng, General Principles of Law as Applied by International Courts and Tri-

bunals, op. cit. supra note 39, p. 393.
  50 G. Tunkin, “‘General Principles of Law’ in International Law”, Internationale Fest-

 chrift für A. Verdross (R. Marcic, H. Mosler, E. Suy and K. Zemanek, eds.), Munich/
Salzburg, W. Fink Verlag, 1971, pp. 526 and 531.
  51 H. Accioly, Tratado de Direito Internacional Público, 2nd ed., Vol. I, Rio de Janeiro,

M.R.E., 1956, pp. 33 and 37.

141

 nquiry into the general principles of law (found in distinct legal systems,
and further encompassing the principles of international law itself) could
much contribute to provide the “basic foundations of a universal system
of international law” 52. One decade later, Antoine Favre sustained, in
1968, that general principles of law are “the expression of the idea of jus-
 ice”, having a universal scope and expressing the “juridical conscience of
humankind” ; rather than deriving from the “will” of States, they have an
“objective character” and constitute a “fonds juridique commun pour
 ’ensemble des états” 53, thus securing the unity of law and enhancing the
 dea of justice to the benefit of the international community as a whole. It
 s in the light of those principles that the whole corpus of the droit des
gens is to be interpreted and applied.


   42. In the mid-1980s, Hermann Mosler observed that general princi-
ples of law have their origins either in national legal systems or at the
evel of international legal relations, being consubstantial with jus gen-
 ium, and applied to relations among States as well as relations among
ndividuals. To him, those principles, endowed with autonomy and con-
 orming to the jus gentium, do not emanate from positive law-making,
but rather by their awareness which gives them expression : those princi-
ples are ethical “commandments” emanating from the “conscience of
mankind”, which considers them “indispensable for the co-existence of
man in organized society” 54.

   43. The sustained validity of the principles of international law has
been upheld in the evolving law of the United Nations. The ICJ, as “the
principal judicial organ of the United Nations” (Article 92 of the United
Nations Charter), cannot prescind from them in the exercise of its
contentious function. As proclaimed in the United Nations Charter
 Article 2) in 1945, and restated in the 1970 United Nations Declaration
on Principles of International Law concerning Friendly Relations and
Co-operation among States 55, the general principles of international law
retain their full and continuing validity in our days. A violation of a


   52 C. W. Jenks, The Common Law of Mankind, London, Stevens, 1958, pp. 106 and

120-121, and cf. p. 172.
   53 A. Favre, “Les principes généraux du droit, fonds commun du droit des gens”,

Recueil d’études de droit international en hommage à P. Guggenheim, Geneva, IUHEI,
1968, pp. 369, 374-375, 379, 383 and 390.
   54 H. Mosler, “General Principles of Law”, Encyclopedia of Public International Law

 R. Bernhardt, ed.), Vol. 7, Max Planck Institute for Comparative Public Law and Inter-
national Law/Ed. North-Holland, Amsterdam, 1984, pp. 90-92 and 95. For his part, in
his later years, Alfred Verdross pondered that general principles of law “illuminate the
whole international legal order” ; A. Verdross, Derecho Internacional Público (5th Span-
 sh ed., 1st reimpr., transl. from 4th ed. of Völkerrecht, 1959), Madrid, Ed. Aguilar, 1969,
p. 98.
   55 United Nations, General Assembly resolution 2625 (XXV).



142

norm or rule of international law does not affect the validity of its corpus
 uris and its guiding principles.
   44. Given the overriding importance of those principles, it is not sur-
prisingly that they found expression in the United Nations Charter (Arti-
cle 2), adopted in 1945. A quarter of a century afterwards, the 1970
Declaration of Principles was meant to be a law-declaring resolution as
 o those basic principles, so as to serve as a guide for all States in their
behaviour. While the traditional general principles of law (found in foro
domestico) disclosed a rather procedural character, the general principles
of international law — such as the ones proclaimed in the 1970 Declara-
 ion — revealed instead a substantive content (so as to guide State con-
duct), proper of the very foundations of international law ; such general
principles of international law (as set forth in the 1970 Declaration of
Principles) are thus vested with universal importance for the international
community itself 56.

   45. Principles of international law constitute altogether the pillars of
 he international legal system itself. By the turn of the century, the United
Nations Millenium Declaration, adopted by the United Nations General
Assembly (resolution 55/2) on 18 September 2000, has stated that the
principles of the United Nations Charter “have proved timeless and
universal” (para. 3). Half a decade later, in its recent 2005 World
Summit Outcome (of 15 September 2005), the United Nations General
Assembly had again evoked the principles of the United Nations Charter,
expressly referring to the aforementioned 1970 Declaration of Principles
 para. 73).
   46. As already seen, the Hague Court (PCIJ and ICJ) has often
applied general principles of law in its jurisprudence constante (cf. supra).
It has applied them as an autonomous formal “source” of international
 aw. Yet, the Hague Court, always so sober in applying them, has appar-
ently not felt it necessary to dwell further upon them, or to stress
 heir utmost importance ; in its present Judgment in the Pulp Mills case,
 t has not even asserted or endorsed the general principles of Inter-
national Environmental Law (such as those of prevention and of
precaution). I thus feel it my duty to do so, particularly in the cas
d’espèce, as, in addition, both contending Parties, Argentina and
Uruguay, have expressly invoked such principles in the contentious
proceedings before this Court.

 47. It is indeed significant — and it should not pass unnoticed —
hat Uruguay and Argentina, concurring in their invocation of


  56 Cf. debates on “The Role of General Principles of Law and General Assembly Reso-

utions”, Change and Stability in International Law-Making (A. Cassese and J. H. H.
Weiler, eds.), Berlin, W. de Gruyter, 1988, pp. 47-48 and 54-55 (interventions of J. H. H.
Weiler, E. Jiménez de Aréchaga and A. Cassese).

143

general principles of law, were both being faithful to the long-
standing tradition of Latin American international legal thinking,
which has always been particularly attentive and devoted to general
principles of law, in the contexts of both the formal “sources”
of international law 57 as well of codification of international


    57 Andrés Bello, Principios de Derecho Internacional (1832), 3rd ed., Paris, Libr. Gar-

nier Hermanos, 1873, pp. 3 et seq. ; C. Calvo, Manuel de droit international public et
privé, 3rd rev. ed., Paris, A. Rousseau Ed., 1892, Chap. I, pp. 69-83 ; L. M. Drago, La
República Argentina y el Caso de Venezuela, Buenos Aires, Impr. Coni Hermanos, 1903,
pp. 1-18 ; L. M. Drago, La Doctrina Drago : Colección de Documentos (pres. S. Pérez Tri-
ana), London, Impr. Wertheimer, 1908, pp. 115-127 and 205 ; A. N. Vivot, La Doctrina
Drago, Buenos Aires, Edit. Coni Hermanos, 1911, pp. 39-279 ; II Conférence de la Paix,
Actes et discours de M. Ruy Barbosa, The Hague, W. P. Van Stockum, 1907, pp. 60-81,
116-126, 208-223 and 315-330 ; Ruy Barbosa, Obras Completas, Vol. XXXIV (1907), II :
A Segunda Conferência da Paz, Rio de Janeiro, MEC, 1966, pp. 65, 163, 252, 327 and
393-395 ; Ruy Barbosa, Conceptos Modernos del Derecho Internacional, Buenos Aires,
 mpr. Coni Hermanos, 1916, pp. 28-29 and 47-49 ; Clovis Bevilaqua, Direito Público
 nternacional (A Synthese dos Princípios e a Contribuição do Brazil), Vol. I, Rio de
  aneiro, Livr. Francisco Alves, 1910, pp. 11-15, 21-26, 90-95, 179-180 and 239-240 ; Raul
Fernandes, Le principe de l’égalité juridique des Etats dans l’activité internationale de
 ’après-guerre, Geneva, Impr. A. Kundig, 1921, pp. 18-22 and 33 ; J.-M. Yepes, “La con-
 ribution de l’Amérique latine au développement du droit international public et privé”,
32 Recueil des cours de l’Académie de droit international de La Haye (RCADI) (1930),
pp. 731-751 ; J.-M. Yepes, “Les problèmes fondamentaux du droit des gens en Amérique”,
47 RCADI (1934), p. 8 ; Alejandro Alvarez, Exposé de motifs et déclaration des grands
principes du droit international moderne, op. cit. supra note 40, pp. 8-9, 13-23 and 51 ;
C. Saavedra Lamas, Por la Paz de las Américas, Buenos Aires, M. Gleizer Ed., 1937, pp. 69-
70, 125-126 and 393 ; Alberto Ulloa, Derecho Internacional Público, Vol. I, 2nd ed., Lima,
 mpr. Torres Aguirre, 1939, pp. 4, 20-21, 29-30, 34, 60, 62 and 74 ; Alejandro Alvarez,
La Reconstrucción del Derecho de Gentes — El Nuevo Orden y la Renovación Social,
Santiago de Chile, Ed. Nascimento, 1944, pp. 19-25 and 86-87 ; Ph. Azevedo, A Justiça
 nternacional, Rio de Janeiro, MRE, 1949, pp. 24-26, and cf. pp. 9-10 ; J.-C. Puig, Les prin-
  ipes du droit international public américain, Paris, Pedone, 1954, p. 39 ; H. Accioly, Tratado
de Direito Internacional Público, 2nd ed., Vol. I, Rio de Janeiro, IBGE, 1956, pp. 32-40 ;
Alejandro Alvarez, El Nuevo Derecho Internacional en Sus Relaciones con la Vida Actual
de los Pueblos, Santiago, Edit. Jurídica de Chile, 1961, pp. 155-157, 304 and 356-357 ;
A. Gómez Robledo, Meditación sobre la Justicia, Mexico, Fondo de Cultura Económica,
1963, p. 9 ; R. Fernandes, Nonagésimo Aniversário — Conferências e Trabalhos Esparsos,
Vol. I, Rio de Janeiro, M.R.E., 1967, pp. 174-175 ; A. A. Conil Paz, Historia de la Doc-
 rina Drago, Buenos Aires, Abeledo-Perrot, 1975, pp. 125-131 ; E. Jiménez de Aréchaga,
“International Law in the Past Third of a Century”, 159 Recueil des cours de l’Académie
de droit international de La Haye (RCADI) (1978), pp. 87 and 111-113 ; L. A. Podestá
Costa and J. M. Ruda, Derecho Internacional Público, 5th rev. ed., Vol. I, Buenos Aires,
Tip. Ed. Argentina, 1979, pp. 17-18 and 119-139 ; E. Jiménez de Aréchaga, El Derecho
 nternacional Contemporáneo, Madrid, Ed. Tecnos, 1980, pp. 107-141 ; A. A. Cançado
Trindade, Princípios do Direito Internacional Contemporâneo, Brasília, Edit. University
of Brasília, 1981, pp. 1-102 and 244-248 ; Jorge Castañeda, Obras Completas — Vol. I :
Naciones Unidas, Mexico, S.R.E./El Colegio de México, 1995, pp. 63-65, 113-125, 459,
509-510, 515, 527-543 and 565-586 ; [Various Authors], Andrés Bello y el Derecho (Col-
 oquy of Santiago de Chile of July 1981), Santiago, Edit. Jurídica de Chile, 1982,
pp. 41-49 and 63-76 ; D. Uribe Vargas, La Paz es una Trégua — Solución Pacífica de
Conflictos Internacionales, 3rd ed., Bogotá, Universidad Nacional de Colombia, 1999,
p. 109 ; A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transfor-
mação, Rio de Janeiro, Edit. Renovar, 2002, pp. 91-140, 863-889 and 1039-1071.

144

 aw 58. Even those who confess to reason still in an inter-State dimen-
sion, concede that general principles of law, in the light of natural law
 preceding historically positive law), touch on the origins and founda-
 ions of international law, guide the interpretation and application of
 ts rules, and point towards its universal dimension ; those principles
being of a general character, there is no sharp demarcation line between
 hose recognized in domestic law (in foro domestico) and those of
 nternational law proper 59.


      VI. “GENERAL PRINCIPLES” OF INTERNATIONAL LAW : SCOPE OF
                   APPLICATION RATIONE MATERIAE

   48. There are, in fact, general principles of law proper to international
 aw in general, and there are principles of law proper to some domains of
 nternational law, such as, inter alia, International Environmental Law.
In our days, international tribunals are called upon to pronounce on
cases, for the settlement of which they do need to have recourse to gen-
eral principles of law, including those which are proper to certain domains
of international law. This has often taken place, particularly in the recent
case law of, e.g., the ad hoc International Criminal Tribunal for the
 ormer Yugoslavia (mainly period 1998-2005) and the Inter-American
Court of Human Rights (mainly period 1997-2006).

  49. It may well happen that an international tribunal of universal

   58 Lafayette Rodrigues Pereira, Princípios de Direito Internacional, Vols. I-II, Rio de

 aneiro, J. Ribeiro dos Santos Ed., 1902-1903, pp. 1 et seq. ; A. S. de Bustamante y Sirvén,
La II Conferencia de la Paz Reunida en La Haya en 1907, Vol. II, Madrid, Libr. Gen.
de v. Suárez, 1908, pp. 133, 137-141, 145-147, 157-159, and cf. also Vol. I, pp. 43, 80-81
and 96 ; Epitacio Pessôa, Projecto de Código de Direito Internacional Público, Rio de
 aneiro, Imprensa Nacional, 1911, pp. 5-323 ; F.-J. Urrutia, “La codification du droit
 nternational en Amérique”, 22 Recueil des cours de l’Académie de droit international de
La Haye (RCADI) (1928), pp. 113, 116-117 and 162-163 ; G. Guerrero, La codification
du droit international, Paris, Pedone, 1930, pp. 11, 13, 16, 152, 182 and 175 ; J.-M. Yepes,
“La contribution de l’Amérique Latine au développement du droit international public et
privé”, 32 RCADI (1930), pp. 714-730 and 753-756 ; Alejandro Alvarez, “Méthodes de la
 odification du droit international public — Rapport”, Annuaire de l’Institut de droit
 nternational (1947), pp. 38, 46-47, 50-51, 54, 64 and 69 ; J.-M. Yepes, Del Congreso de
Panama a la Conferencia de Caracas (1826-1954), Caracas, M.R.E., 1955, pp. 143, 177-
178, 193 and 203-208 ; R. J. Alfaro, “The Rights and Duties of States”, 97 Recueil des
 ours de l’Académie de droit international de La Haye (1959), pp. 138-139, 145-154, 159
and 167-172 ; G. E. do Nascimento e Silva, “A Codificação do Direito Internacional”,
55/60 Boletim da Sociedade Brasileira de Direito Internacional (1972-1974), pp. 83-84 and
103 ; R. P. Anand, “Sovereign Equality of States in International Law”, 197 RCADI
 1986), pp. 73-74 ; A. A. Cançado Trindade, “The Presence and Participation of Latin
America at the II Hague Peace Conference of 1907”, Actualité de la Conférence de La
Haye de 1907, II Conférence de la Paix (Colloque du centenaire, 2007, ed. Yves Daudet),
La Haye/Leiden, Académie de droit international de La Haye/Nijhoff, 2008, pp. 51-84.
   59 G. Herczegh, General Principles of Law and the International Legal Order, Buda-

pest, Akadémiai Kiadó, 1969, pp. 9, 36, 42, 69, 90, 120 and 122.

145

scope and vocation, such as the International Court of Justice, in pro-
nouncing on cases brought into its cognizance, makes recourse to general
principles of law to settle the cases at issue without elaborating further on
such principles. This has often happened in its practice (cf. supra). The
ICJ is entirely free to do so. Yet, this corresponds to one particular con-
ception of the exercise of the international judicial function, which is not
 he only one which exists.
  50. It is my view that it is perfectly warranted, and necessary, for the
ICJ to dwell upon the principles it resorts to, and to elaborate on them,
particularly when such principles play an important role in the settlement
of the disputes at issue, and when these latter pertain to domains of inter-
national law which are undergoing a remarkable process of evolution in
 ime. This is precisely the case of the present dispute concerning the Pulp
Mills, and of the evolving International Environmental Law in our times,
 here being, in my view, no apparent reason for the Court not to elabo-
rate on the applicable principles.

   51. There have been occasions, in other contexts, as already seen,
wherein the ICJ paid due regard to general principles, and pointed this
out (cf. supra). It is thus all too proper, at this stage, first, to move on to
 he consideration of the general principles of International Environmen-
 al Law that have application in the present case of the Pulp Mills, and,
secondly, to turn, then, to the acknowledgement by both contending
Parties, Argentina and Uruguay, of those principles (in particular the
principles of prevention and of precaution) throughout the proceedings
of the cas d’espèce.


  VII. GENERAL PRINCIPLES OF INTERNATIONAL ENVIRONMENTAL LAW


   52. General principles of law emanate, in my perception, from human
conscience, from the universal juridical conscience, which I regard as the
ultimate material “source” of all law. A clear illustration is provided by
 he gradual acknowledgment, in the last decades, of the principles proper
 o a domain like that of International Environmental Law (cf. infra) —
such as those of prevention and of precaution — as consciousness has
emerged of the pressing need to secure the protection of the environment,
given its vulnerability, the risks surrounding everyone, and the harmful
consequences of irreparable damages caused to it. The awakening of such
consciousness has accounted for the assertion of those principles. This
 urns my attention to the scope of application of these latter.

  53. I find it necessary to develop these reflections in the present sepa-
rate opinion, as, in its Judgment in the present case of the Pulp Mills, the
Court did not elaborate on the general principles of International Envi-
ronmental Law. I would have surely preferred that the Court had done

146

so, as, to my perception, this is what was generally expected from it. Had
 t done so, as I think it should, it would have contributed to the progres-
sive development of international law in the present domain of the inter-
national protection of the environment. In fact, the contending
Parties themselves had seen it fit to invoke those general principles, in a
distinct way, but both of them significantly did invoke them, in their
respective arguments put before the Court. Before summarizing the
approaches of the contending Parties to those principles, may I briefly
review them, in particular the preventive and precautionary principles,
 ollowed by that of sustainable development, in addition to inter-
generational equity.


                              1. Principle of Prevention
   54. With the gradual awakening, during the 1960s, half a century ago,
of human conscience to the pressing need to secure the protection of the
environment, International Environmental Law — as we know it today —
began to take shape. Attention was promptly turned to the identification
of the general principles to orient or guide the newly-emerging corpus
 uris. The célèbres United Nations Conferences of Stockholm (1972) and
of Rio de Janeiro (1992) became milestones in this evolution. At the time
of the former, early doctrinal endeavours had already identified the long-
 erm temporal dimension, and the principle of prevention, as proper to
 he discipline.

   55. That principle was articulated in relation to damage and in face of
scientific certainty as to its occurrence ; yet, it was conceded that preven-
 ion could be exercised in distinct ways, according to the nature of the
source of pollution 60. Another landmark in these early endeavours was
 he 1982 United Nations World Charter for Nature (adopted by General
Assembly resolution 37/7, of 28 October 1982) — with its great effort in
 he identification of principles — wherefrom the conception was pro-
pounded that

       “mankind is a part of nature, civilization is rooted in nature, every
       form of life is unique, warranting respect, regardless of its worth to
       man. (. . .) Since man can alter nature and exhaust natural resources,
       he must maintain the stability and quality of nature and conserve
       natural resources. It is accordingly necessary to maintain essential
       ecological processes and life support systems, and the diversity of
       life forms. The very survival of the economic, social and political
       framework of civilization, and ultimately the maintenance of peace,


  60   A.-Ch. Kiss, Droit international de l’environnement, Paris, Pedone, 1989, p. 202.

147

      depend on the conservation of the natural world and its
      resources.” 61 [Translation by the Registry.]
   56. Although International Environmental Law, guided by principles
proper to its own domain, such as that of prevention, has emerged and
developed only in the last half-century, the awareness of the need to
secure the harmony between man and nature is deep-rooted in human
 hinking, going back in time centuries ago. Thus, the unfinished dialogue
Critias, of Plato — who lived approximately between 427-347 BC —
written shortly after Timaeus 62, contains descriptions of an island (asso-
ciated with the island of Atlantis) which ranked among the most fertile in
 he world, before having been devastated by many deluges and having
disappeared in the deep sea.
   57. One of the four persons in the dialogue, Critias himself, describes
 he harmony between man and nature, the care peasants and artisans
 clearly apart from warriors) had with their rich and beautiful lands
 110c-111c, 111d-112d), their rivers and lakes and forests and plains,
which provided them the means to survive (food, water, and the quality
of the ambiance (114e-115e) before degeneration took place. Critias’s
description sounds like a warning to the need of sustaining peacefully
 hat natural beauty and the harmony between man and nature, and a
warning against the surrounding threats and dangers.

  58. For his part, Aristotle (384-322 BC), in his Politics (Book I), pon-
dered that the modus vivendi of men is intertwined with nature, which
provides them a living from the cultivated fruits of the soil (1256a23-
1256b9), and which furnishes food to all those who were born (1258a34-
36). In sum, already in his times, Aristotle believed that the fate of men
and of their surroundings, — of nature itself — were inseparable. Over
 he centuries, the ineluctable relationship between man and nature did
not pass unnoticed; it captured the attention, not of lawyers, but of
 hinkers, poets and philosophers. As lucidly narrated by the learned his-
 orian Jacob Burckhardt,
         “From the time of Homer downwards, the powerful impression
      made by nature upon man is shown by countless verses and chance
      expressions. . . . By the year 1200, at the height of the Middle Ages,
      a genuine, hearty enjoyment of the external world was again in exist-
      ence, and found lively expression in the minstrelsy of different
      nations, which gives evidence of the sympathy felt with all the simple
      phenomena of nature . . . The unmistakable proofs of a deepening
      effect of nature on the human spirit begin with Dante. Not only does
      he awaken in us by a few vigorous lines the sense of the morning air

   61 A.-Ch. Kiss, Droit international de l’environnement, op.cit. supra note 60, p. 43, and

 f. pp. 39 and 60.
   62 The two dialogues, Timaeus and the fragmentary Critias, belong to the later years of

Plato’s life.

148

      and the trembling light on the distant ocean, or of the grandeur of
      the storm-beaten forest, but he makes the ascent of lofty peaks, with
      the only possible object of enjoying the view – the first man, perhaps,
      since the days of antiquity who did so.” 63

   59. With the advent of the age of International Environmental Law in
 he second half of the 20th century (from the 1960s onwards), already by
 he early 1970s the principle of prevention was acknowledged, so as to
avoid environmental harm in genere, and to prohibit transfrontier envi-
ronmental harm in particular ; the principle of prevention found expres-
sion in Principle 21 of the 1972 Stockholm Declaration, and Principle 2
of the 1992 Rio Declaration, and provided support to the general obli-
gations of information, notification and consultation (as foreseen in Prin-
ciple 19 of the 1992 Rio Declaration) 64.

   60. One decade earlier, the principle of prevention permeated the
World Charter for Nature, adopted by the United Nations General
Assembly, on 28 October 1982. And half a decade after the Rio Declara-
 ion, the 1997 United Nations Convention on the Law of Non-Naviga-
 ional Uses of International Watercourses, in the same line of thinking,
provided that “[w]atercourse States shall, in utilizing an international
watercourse in their territories, take all appropriate measures to prevent
 he causing of significant harm to other watercourse States” (Article 7 (1)).
Yet, prevention alone was to prove insufficient for the guidance and
development of this domain of international law, turned to environmen-
 al protection.

   61. As human conscience became gradually aware of the continuing
vulnerability of human beings and the environment in face of persisting
risks, and of insufficiencies of scientific knowledge to avoid threats and
dangers likely to take place, the precautionary principle began to flourish,
 rom the late 1980s onwards. It was, however, not to replace prevention,
but to add a new dimension to it ; as it will be seen later, a series of Inter-
national Environmental Law instruments were to capture the rationale of
 he principle of prevention and the precautionary principle together (cf.
 nfra).

                          2. Precautionary Principle
  62. We have before us two key elements which account for this evolu-
ion, namely, the awareness of the existence or persistence of risks, and
he awareness of scientific uncertainties surrounding the issue at stake.

  63 J. Burckhardt, The Civilization of the Renaissance in Italy, New York, Barnes &

Noble Books, 1992, pp. 178-179.
  64 J. Juste Ruiz, Derecho Internacional del Medio Ambiente, Madrid, McGraw-Hill,

1999, pp. 72-73.

149

These two elements have occupied a central position in the configuration
of the precautionary principle. In the light of the principle of prevention,
one is facing threat or dangers to the environment, whilst in the light of
 he precautionary principle, one is rather before likely of potential threats
and dangers to the environment. In these distinct circumstances, both
principles are intended to guide or orient initiatives to avoid harm or
probable harm to the environment.
   63. Over the years, the precautionary principle has been emerging also
 n consideration of contentious cases lodged with this Court, in the form
of invocations to it by the contending parties in the course of interna-
 ional legal proceedings. Thus, in the (second) Nuclear Tests case (under-
ground testing, New Zealand v. France), the Court was faced (in the
proceedings concerning its Order of 22 September 1995) with New Zea-
 and’s contention that, under conventional and customary international
 aw, there was an obligation to conduct an environmental impact assess-
ment before carrying out nuclear tests, and an obligation to provide prior
evidence that planned nuclear tests

       “will not result in the introduction of such material to [the] environ-
       ment, in accordance with the ‘precautionary principle’ very widely
       accepted in contemporary international law” (I.C.J. Reports 1995,
       p. 290, para. 5).

In any circumstances — New Zealand insisted — the “precautionary
principle” required an environmental impact assessment “as a precondi-
 ion for undertaking the activities, and to demonstrate that there was no
risk associated with them” (ibid., p. 298, para. 35).

   64. More than two decades earlier, in the (first) Nuclear Tests
case (atmospheric testing, Australia and New Zealand v. France),
 n an oral argument before the ICJ, of 24 May 1973, advanced in a
 anguage which seemed ahead of its time, counsel for New Zealand
began by warning that the intensification of nuclear weapons testing
 n the 1950s presented “the dangers of radio-active fall-out to the
health of present and future generations”, accompanied by a growing
awareness of the “grave threat” that the continuation of such a
situation raised “ultimately to the very survival of mankind” 65. He
 hen invoked the “danger to mankind” and the need “to minimize the
risk to health”, the need of protection of “the peoples of the
area”, mankind’s hope to secure its own welfare, the growth of “a
regional consciousness” of the surrounding risk and of the health
hazards affecting “the whole population” and the “rights of
peoples” 66, and added that “an activity that is inherently harmful

  65   I.C.J. Pleadings, Nuclear Tests (Australia v. France), Vol. II (1973), p. 103.
  66   Ibid.,pp. 104, 106-107 and 110-111.

150

 s not made acceptable even by the most stringent precautionary
measures” 67.
  65. The use of this language in an argument before the Court, as early
as 1973, seems to have passed unnoticed even in contemporary expert
writing on the subject. Yet, with foresight, it reveals the importance of
 he awakening of conscience as to the need to resort to precaution,
beyond prevention. Finally, in the same statement, counsel for New
Zealand, recalling the (then) recently adopted final document of the
Stockholm United Nations Conference on the Human Environment
 with emphasis on Principle 21), laid emphasis on the “heightened
sense of international responsibility for environmental policies”, and
asserted the existence of “a moral duty” to the “benefit of all mankind”,
 o be complied with, so as to “meet the requirements of natural
 ustice” 68.
  66. In the more recent Gabčíkovo-Nagymaros Project case (Hungary/
Slovakia), the ICJ took note of Hungary’s invocation of the “precaution-
ary principle” (Judgment, I.C.J. Reports 1997, p. 62, para. 97), and
recognized that “both Parties agree on the need to take environmental
concerns seriously and to take the required precautionary measures, but
 hey fundamentally disagree on the consequences this has for the joint
Project” (ibid., p. 68, para. 113). The ICJ unfortunately refrained from
acknowledging the precautionary principle as such, and from elaborating
on the legal implications ensuing therefrom.

   67. The Court had a unique opportunity to do so, in the present case
of the Pulp Mills, when both contending Parties, Uruguay and Argen-
 ina, expressly referred to both the preventive principle and the precau-
 ionary principle. Yet, the Court, once again, preferred to guard silence
on this relevant point. It escapes my comprehension why the ICJ has so
 ar had so much precaution with the precautionary principle. I regret to
find that, since 1973, the Court has not displayed more sensitiveness to
 he invocation of precaution before it, when it comes to protecting
human beings and their environment, even well before the corresponding
precautionary principle began to take shape in contemporary Interna-
 ional Environmental Law.
   68. Yet, this latter has indeed taken shape, in our days, moved above
all by human conscience, the universal juridical conscience, which is, in
my view — may I reiterate — the ultimate material “source” of all law,
and of the new jus gentium of our times. Be that as it may, the fact that
 he Court has not expressly acknowledged the existence of this general
principle of International Environmental Law does not mean that it does
not exist. There is nowadays an abundant literature on it — which is not


 67   I.C.J. Pleadings, Nuclear Tests (Australia v. France), Vol. II (1973), p. 108.
 68   Ibid., pp. 113-114.

151

my intention to review in this separate opinion — but, irrespective of
 hat, one can hardly escape acknowledging the relevance of the consider-
ation of at least its constitutive elements, as I proceed to do now.


a) Risks
   69. The last decades have indeed witnessed a growing awareness of the
vulnerability of human beings and of the environment, requiring care and
due diligence in face of surrounding risks, incurred by man himself. That
vulnerability has led to the acknowledgement of the need to take
 nitiatives and decisions, even without a thorough knowledge of the
relevant factors in a given situation, so as to protect human life and the
environment. Prevention envisaged risks, but assumed they were certain.
Precaution thus emerged, as an ineluctable principle, to face also
uncertain risks, given the uncertainties of life itself, and the intuition of
surrounding death.

   70. This development had to do not only with the inescapable limita-
 ions of human knowledge, but also, beyond that, with human fallibility,
and — one has to admit it — with human wickedness. Looking back in
anger 69, we realize how the recent advances in specialized scientific
knowledge have led not only to remarkable achievements, but also to
devastating catastrophes, to the detriment of humankind and the envi-
ronment, as illustrated by the arms race, for example. The twentieth cen-
 ury has witnessed an unprecedented growth in scientific knowledge and
 echnology, accompanied tragically by an also unprecedented display of
cruelty and destruction.

   71. For the first time in human history, human beings became aware
 hat they had acquired the capability to destroy the whole of humankind.
In so far as the environment is concerned, the emergence of the precau-
 ionary principle brought about the requirement to undertake complete
environmental impact assessments, and the obligations of notification
and of sharing information with the local population (and, in extreme
cases, even with the international community). Moreover, the reckoned
need of consideration of alternative courses of action, in face of probable
 hreats or dangers, also contributes to give expression to the precaution-
ary principle, amidst the recognition of the limitations in scientific knowl-
edge on ecosystems.
   72. While the principle of prevention (supra) assumed that risks could
be objectively assessed so as to avoid damage, the precautionary principle

  69 To paraphrase the title of the renowned theatrical play by the dramatist John

Osborne.



152

arose, to face with anticipation, probable threats, surrounded by uncer-
 ainties; risks were to be reasonably assessed. In addition, the precaution-
ary principle went beyond the logic — or lack of it — of the homo
oeconomicus (of attributing an economic value to everything), as environ-
mental goods are not mere commodities, and risks cannot be assessed by
means of cost-benefit techniques only 70.


   73. In considering the element of probable risk, proper to the precau-
 ionary principle, I have so far detected two related aspects, namely, the
growing awareness of the vulnerability of human beings and the environ-
ment, and the recognition of the need to take precautionary action,
prompted by the probability of irreversible environmental harm. The
growth of scientific knowledge came to be appreciated with the awareness
of human fallibility. Such aspects were kept in mind in the formulation of
 he precautionary principle, as asserted in the landmark 1992 Rio de
Janeiro Declaration on Environment and Development (Principle 15),
 n face of the probability of harm. The States’ duty to counter environ-
mental hazards was at last reckoned.


b) Scientific uncertainties
   74. The element of risks has been ineluctably linked to the other ele-
ment of scientific uncertainties. In order to approach this latter, in my
view four other aspects are to be considered, in addition to that of the
aforementioned knowledge and awareness of human fallibility, namely :
(a) the formation and growth of scientific knowledge ; (b) the emergence
of specialized knowledge ; (c) the persisting décalage between knowledge
and wisdom ; and (d) the humane ends of knowledge. I shall go briefly
 hrough them, to the extent they may fulfil the purpose of the present
separate opinion.

   75. It may, first of all, be asked, why has it taken so long for precau-
 ion to find its place and be articulated amidst the growth of human
knowledge over centuries ? After all, around 24 centuries ago it had been
reckoned that human knowledge was far too limited (unsurprisingly),
and even more scarce was, and is, human wisdom. This latter, in fact,
 ooked alien to humans, as conceded in the Apology of Socrates (399
BC) :

        “I know that I have no wisdom, small or great. . . . Accordingly,
      I went to one who had the reputation of wisdom . . . ; he was a politi-

 70 N. de Sadeleer, Environmental Principles : From Political Slogans to Legal Rules,

Oxford University Press, 2002, pp. 91, 127, 164 and 170.

153

       cian whom I selected for examination – and the result was as fol-
       lows : When I began to talk to him, I could not help thinking that he
       was not really wise, although he was thought wise by many, and still
       wiser by himself ; and thereupon I tried to explain to him that he
       thought himself wise, but was not really wise ; and the consequence
       was that he hated me, and his enmity was shared by several who
       were present and heard me.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          After the politicians, I went to the poets ; . . . I knew that not by
       wisdom do poets write poetry, but by a sort of genius and inspira-
       tion ; . . . upon the strength of their poetry they believed themselves
       to be the wisest of men in other things in which they were not wise.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          At last I went to the artisans. . . . They did know many things of
       which I was ignorant, and in this they certainly were wiser than I
       was. But I observed that even the good artisans fell into the same
       error as the poets ; because they were good workmen they thought
       that they also knew all sorts of high matters, and this defect in them
       overshadowed their wisdom.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          This inquisition has led to my having many enemies of the worst
       and most dangerous kind . . . The truth is, O men of Athens, is the
       wisest, who, like Socrates, knows that his wisdom is in truth worth
       nothing.” 71
   76. One is led to imagine that, if experts existed in those times, the
 imes of Socrates, they would most probably have also been consulted,
and their views would most likely not have changed Socrates’s conclusion
at all. The wise message of the Apology of Socrates lies in the warning as
 o the need to have conscience of one’s own limits. This humanist out-
 ook was captured centuries later, in the writings published in the six-
 eenth century by humanists like Erasmus (1465-1536), Rabelais (circa
1488-1553) and Montaigne (1533-1592), among others.

   77. In the seventeenth century, modern science (as it became known)
had already emerged : the new age of reason was marked by the rise of
physical sciences, pari passu with the decline of the medieval conception
of knowledge. Later on, in the eighteenth century — the age of enlight-
enment (pensée illuministe) — in the same line of concern as that of Soc-
rates, Voltaire (1694-1778) warned, in his Dictionnaire philosophique
 1764), as to the uncertainties surrounding human beings (despite scien-
 ific advances) and the limits of the human mind (l’esprit humain) 72.

  71 Plato, Apology of Socrates [399 BC], 21b-d ; 22a-c ; 22d ; 23a-b.
  72 Entries on “certitude, certainty” and on “limits of the human mind”, respectively, of
his Dictionnaire philosophique.

154

   78. With the gradual advent of the age of technology and the indus-
 rial revolution, science was largely equated with a techno-science ; asso-
ciated with pure technique and the illusion of unlimited material progress
or economic growth. This proved disastrous for man and his environ-
ment, as recognized only much later, in the second half of the twentieth
century. But still at the end of the eighteenth century, when Condorcet,
another humanist, professed, in his inspired and moving Esquisse d’un
 ableau historique des progrès de l’esprit humain (1793), his faith in
progress (and in the droits de l’humanité), he had in mind progress not
strictly limited to the accumulation of knowledge, but also encompassing
 he moral improvement of man, that is, progress duly attentive to ethics
and values.

   79. Regrettably, his philosophy of progress was taken up by thinkers
of the nineteenth century who, under the new influence of positivism and
“modernity”, reduced it to material progress or economic growth, moved
by a techno-system 73. This reductionist outlook of progress generated
problems which seemed soluble only with more progress 74. In this ver-
 iginous spiral, stimulated by the new conception of material progress,
man lost sight of ethical values, and acquired, for the first time in human
history, the capacity to destroy the whole of humankind (as attested by
 oday’s arsenals of weapons of mass destruction). Man and his environ-
ment became victims of the putting into practice of this deplorable and
distorted vision of material progress, devoid of values. By losing sight of
 he demands of reason and ethics, man became a serious threat to himself
and his environment.

   80. The formation and growth of scientific knowledge generated at
first a generalized belief in science, which was to be reckoned, in recent
decades, as an illusion. It did not last long enough. Successive man-made
disasters began to dissipate the old belief in scientific knowledge and in
 ts assumed capacity even to predict and to avoid likely threats and dan-
gers to human beings and the environment ; that old belief gradually
yielded to uncertainties, to a recognition of the limitations of scientific
knowledge to predict, with some degree of accuracy, those threats and
dangers, and to avoid them. Scientific uncertainties gave a strong impetus
 o the emergence of the precautionary principle.


  81. This new awareness, however, faced many obstacles before it at
ast emerged in our times. During the nineteenth and twentieth centuries

  73 G. H. von Wright, Le mythe du progrès, Paris, L’Arche éd., 2000, pp. 10-12, 34-37,

42, 61 and 64-65.
  74 R. Wright, Breve História do Progresso, Lisbon, Dom Quixote, 2006, pp. 19-21, 35

and 75, and cf. pp. 90 and 104.


155

 from the times of Auguste Comte onwards), positivism — with its
characteristic self-sufficiency — kept on maintaining that the only valid
propositions were the ones which were scientifically verifiable ; it kept
on upholding all knowledge empirically obtained from the method of
observation, believing it capable of solving problems indefinitely. Yet,
problems it thought were solved, proved not to have been. But the myth
of unending progress had already been diffused.

  82. The relentless belief in scientific knowledge, professed by positiv-
 sm, as being capable of solving all problems, had become almost an
 deology. Gradually, in all branches of knowledge and everywhere, so-called
“experts” began to appear, knowing more and more about less and less.
And the general belief flourished that the cultivation of specialized knowl-
edge was the most adequate path to human safety and even happiness.
Only in our times — the times of the growth of International Environ-
mental Law — after so much destruction occurred in the twentieth
century — including man-made destruction — the pressing need has been
acknowledged of controlling the uses of scientific knowledge, and of
 hinking and acting with moderation and care.


   83. In so far as the environment was concerned, such awareness has
 ed to the formulation of the principles of prevention — to avoid enviro-
nmental damage — and of precaution, to take action so as to foresee
probable and even long-term harmful consequences to the environment,
amidst scientific uncertainties. Given the recurring prevalence of these
 atter, the epistemology of the precautionary principle is geared to the
duty of care, of due diligence. Unlike the positivist belief that science can
reduce uncertainties by carrying on further scientific research, its pre-
sumption is invariably in support of the conservation of the environment
and the protection of public health 75, identified with the common good.



   84. However, the assertion and acknowledgement of those principles
are not the end of the saga. Have human beings really learned all they
could from the errors and sufferings of preceding generations? I have my
doubts. They have apparently not learned as much as they could. Twenty-
 our centuries after the Apology of Socrates, the décalage between knowl-
edge and wisdom remains as vivid as ever. And surrounding threats and
dangers have become more formidable than ever, given the incapacity of
man to generate knowledge and to utilize it with wisdom. The accumula-
 ion of knowledge, and mainly of specialized knowledge, has lately taken


  75 N. de Sadeleer, Environmental Principles : From Political Slogans to Legal Rules,

op. cit. supra note 70, pp. 178, 203, 207 and 212.

156

place again, in a recurrent way, tragically losing sight of the humane ends
of knowledge. From time to time warnings have been expressed as to this
dangerous state of affairs, but they seem to have soon been forgotten.
  85. Thus, to recall but one example, only half a century ago, in 1960,
 he learned twentieth-century humanist, Bertrand Russell, pondered :

         “There are several factors that contribute to wisdom. Of these I
      should put first a sense of proportion : the capacity to take
      account of all the important factors in a problem and to attach
      to each its due weight. This has become more difficult than it
      used to be owing to the extent and complexity of the specialized
      knowledge required of various kinds of technicians. (. . .) You
      study the composition of the atom from a disinterested desire for
      knowledge, and incidentally place in the hands of powerful
      lunatics the means of destroying the human race. In such ways
      the pursuit of knowledge may become harmful unless it is
      combined with wisdom ; and wisdom in the sense of comprehensive
      vision is not necessarily present in specialists in the pursuit of
      knowledge.

         Comprehensiveness alone, however, is not enough to constitute
      wisdom. There must be, also, a certain awareness of the ends of
      human life. (. . .) The disastrous results of hatred and narrow-
      mindedness to those who feel them can be pointed out incidentally
      in the course of giving knowledge. I do not think that knowledge and
      morals ought to be too much separated. It is true that the kind of
      specialized knowledge which is required for various kinds of skill has
      little to do with wisdom. . . . Even the best technicians should also be
      good citizens ; . . . I mean citizens of the world and not of this or that
      sect or nation. With every increase of knowledge and skill, wisdom
      becomes more necessary, for every such increase augments our capa-
      city for realizing our purposes, and therefore augments our capacity
      for evil, if our purposes are unwise. The world needs wisdom as it
      has never needed it before ; and if knowledge continues to increase,
      the world will need wisdom in the future even more than it does
      now.” 76
   86. In the same epoch of this ponderation, another learned thinker of
 he twentieth century, Karl Popper, also grasping the message of the
Apology of Socrates, and dwelling upon the growth of scientific know-
 edge, contended, in his Conjectures and Refutations, that scientific know-
 edge advances by means of anticipations or conjectures, which are
controlled by the critical spirit, that is, by refutations ; therefrom we can

 76 Bertrand Russell, “Knowledge and Wisdom”, Essays in Philosophy (H. Peterson,

d.), N.Y., Pocket Library, 1960 [reprint], pp. 499 and 502.

157

 earn from our own mistakes 77. To him, all sources of knowledge —
 ncluding the method of observation, the empirical solutions, which posi-
 ivists continue to defend — are susceptible of sometimes leading us into
errors ; there are ultimately no sure sources, and the progress of knowl-
edge is essentially a transformation of previous knowledge, and the rel-
evance of discoveries lies generally in “their capacity to modify our own
previous theories”, with human knowledge remaining only limited (and
 gnorance unlimited) 78.

   87. Not even accumulated knowledge can be entirely mastered by
human beings. Technological progress, leading, for example, to environ-
mental degradation, or being used in modern warfare, has raised
serious doubts as to whether scientific knowledge alone can really satisfy
all human needs, and has led to the crisis of spiritual values we
 ive in today 79. Be that as it may, the development of scientific
specialized knowledge has by no means amounted to growth of human
wisdom.

   88. Behind the uses of knowledge stands another element, namely,
State policies, together with all sorts of interests : economic, industrial,
 echnocratic, not excluding competition, with all its consequences. Are
pulp mills built nowadays by European industrial enterprises in the
southern cone of South America, and their technology, an exception to
 hat ? I have my doubts. Such industrial and other interests — material
 nterests — rather than being moved by a scientific mind, are those
of homo oeconomicus, they rather often utilize all powers and influence
 hey can gather, in order to obtain whatever science can provide
 hem 80, for their own purposes (including profits). Pragmatism and
utilitarianism, generating risks, should thus not be forgotten or
overlooked here.

  89. It is not at all surprising that, as a result of all that, scientific
advances have been surrounded by uncertainties and complexities, also
due to the limitations of the human mind and its manifest lack of wis-
dom. This is the brave new world 81 wherein we live today. Precaution is,
more than ever, necessary, in face not only of human fallibility, but also


  77 K. R. Popper, Conjecturas e Refutações — O Progresso do Conhecimento Científico,

5th ed., Brasília, Edit. University of Brasília, 2008, pp. 31-449.

  78 K. R. Popper, Des sources de la connaissance et de l’ignorance, Paris, éd. Payot &

Rivages, 1998 (reed.), pp. 112-113, 133-135, 143, 146 and 149-152.
  79 G. H. von Wright, Le mythe du progrès, op. cit. supra note 73, pp. 65-66, 73, 76 and

83, and cf. pp. 95 and 98.
  80 E. Morin, Science avec conscience, 2nd ed., Paris, Fayard/Seuil, 2003, pp. 8-11, 17,

19, 23, 35 and 38.
  81 To paraphrase a well-known allegory of another lucid thinker of the twentieth century.



158

of human wickedness. Given the vulnerability of human kind, the risks
surrounding everyone, the insufficiencies of scientific knowledge
— surrounded by uncertainties — and the unpredictability and likely
 rreversibility of probable environmental harms, we cannot prescind
 rom the precautionary principle. This latter has already been forcefully
asserted in certain areas of International Environmental Law (such
as in atmospheric and marine pollution issues), and it permeates this
whole domain of contemporary international law. It has had an
 mpact on legal philosophy at large, taking necessarily into account
ethical values.


   90. The precautionary principle, furthermore, discloses, in my percep-
 ion, the ineluctable inter-temporal dimension, which has been somewhat
overlooked by the ICJ in the present Judgment. This dimension is neces-
sarily a long-term one, since the decisions taken by public authorities
of today may have an impact on the living conditions of not only
present, but also future generations. It is a particularly compelling
 act of inter-generational ethics that at least part of the abundant
 iterature on environmental law issues nowadays recognizes or concedes
 o being situated in the realm of natural law thinking 82. In my own
understanding, it is not possible to conceive the legal order making
abstraction of the moral order, just as it is not possible to conceive the
advancement of science making abstraction of the ethical order
either.
   91. Among the great legacies of the thinking of the ancient Greeks is
 he acknowledgement of the chiaroscuro of human existence, as in the
continuous succession of nights and days. With the considerable advance-
ment of specialized knowledge in modern times, that chiaroscuro dis-
closes a new dimension in our times, unknown to the ancient Greeks.
Specialized knowledge has shed light on specific points (to the benefit of
human beings), in all areas of human knowledge, unknown or insuffi-
ciently known before.
   92. But it so happens that this focused light is surrounded by
dark shadows, as to the impact of the new discoveries upon other
areas of human activity, and as to the uses which will be made of those
discoveries, which will, in turn, affect directly our modus vivendi and
even our cultural identity, our relationship with the outside world. This


  82 Cf., inter alia, e.g., J. M. MacDonald, “Appreciating the Precautionary Principle as

an Ethical Evolution in Ocean Management”, 26 Ocean Development and International
Law (1995), pp. 256-259 and 278 ; (T. O’Riordan and J. Cameron, eds.) “The History and
Contemporary Significance of the Precautionary Principle”, Interpreting the Precaution-
ary Principle, London, Earthscan Publs., 1994, pp. 18 and 22 ; Nagendra Singh, “Sustain-
able Development as a Principle of International Law”, International Law and Develop-
ment (P. de Waart, P. Peters and E. Denters, eds.), Dordrecht, Nijhoff, 1988, pp. 1 and 4.


159

appears to me as a new, contemporary dimension, of the chiaroscuro of
human existence, which clearly conveys the warning that technical and
economic progress alone, devoid of ethics, may throw us into greater
darkness.

      3. The Principles of Prevention and of Precaution Together

  93. In the domain of environmental protection, just as there are inter-
national instruments, as we have seen, that give expression to the princi-
ple of prevention 83 (supra), there are also those which lean towards
 he precautionary principle, like, e.g., the 1985 Vienna Convention for
 he Protection of the Ozone Layer (preamble and Article 2 (1), and the
1997 Montreal Protocol on Substances that Deplete the Ozone Layer
 preamble), among others. Yet, the aforementioned 1985 Vienna
Convention for the Protection of the Ozone Layer determines also
prevention, besides precaution (Article 2 (2) (b)). References to both
principles, together, are also found, at regional level, e.g., in the 1991
OAU Bamako Convention on the Ban of the Import into Africa and the
Control of Transboundary Movement and Management of Hazardous
Wastes within Africa (Article 4 (3) (f)), in the 1992 Convention for
 he Protection of the Marine Environment of the North-East Atlantic
 OSPAR Convention, Article 2 (2) (a)), and in the 1992 Con-
vention on the Protection of the Marine Environment of the Baltic
Sea Area (Article 3 (1) and (2)).

   94. In fact, some of the environmental law Conventions referred to
 n the file of the present case of the Pulp Mills give expression to both
 he principle of prevention and the precautionary principle. It is the
case, e.g., of the 1992 Convention on Biological Diversity, which
reflects the principle of prevention (preamble and Article 3) as well as
 he precautionary principle (preamble), and of its 2000 Cartagena
Protocol on Biosafety (preamble and Articles 2 and 4). It is also the
case of the 2001 Convention on Persistent Organic Pollutants (POPs
Convention), which invokes both prevention (preamble) and precaution
 preamble and Article 1).


  95. Other examples, to the same effect, are afforded by the 1992
United Nations Framework Convention on Climate Change (preamble
and Article 3 (3)), and the 1997 Kyoto Protocol to the United Nations
Framework Convention on Climate Change (preamble). These are just a

  83 The aforementioned United Nations Convention on the Law of Non-Navigational

Uses of International Watercourses, providing for prevention, was the object of an
 xchange of views between the contending Parties in the present case of the Pulp Mills ; cf.
Counter-Memorial of Uruguay, para. 4.67, followed by the Reply of Argentina,
paras. 4.43-4.45, and the Rejoinder of Uruguay, para. 5.53.

160

 ew illustrations, not intended, of course, to be exhaustive. They display,
however, the intended linkage between preventive and precautionary
measures, so as to enhance environmental protection. The two principles,
 ar from excluding each other, serve their purposes together. The
phraseology whereby they are given expression is not uniform, but the
rationale of one and the other is clearly identifiable.

   96. May I only add that the precautionary principle, in my view, is not
 o be equated with over-regulation, but more properly with reasonable
assessment in face of probable risks and scientific uncertainties (supra).
This may take the form of carrying out complete environmental impact
assessments, and of undertaking further studies on the environmental
 ssues at stake, as well as careful environmental risk analysis, before the
 ssuance of authorizations. At the end, it has to do with common sense,
seemingly the least common of all senses. This also brings to the fore the
objective character of environmental obligations, which I shall consider
 ater on (cf. infra).


   VIII. THE ACKNOWLEDGEMENT BY THE CONTENDING PARTIES OF THE
            PRINCIPLES OF PREVENTION AND OF PRECAUTION
   97. In effect, as already pointed out in the present case of the Pulp
Mills (Argentina v. Uruguay), both the complainant and the respondent
States invoked the aforementioned general principles of International
Environmental Law. This is hardly surprising (being in the best tradition
of international legal thinking in Latin America), and it promptly brings
 o the fore — for the consideration of the obligations under the 1975
Statute of the River Uruguay — the general rule of treaty interpretation,
set forth in Article 31 the 1969 Vienna Convention on the Law of Trea-
 ies. The constitutive elements of that general rule, enunciated in Arti-
cle 31 (1) — namely, the text (ordinary meaning of the terms), the con-
 ext, and the object and purpose of the treaty — are those which currently
more often appear in the interpretation of treaties 84 ; such elements are
set forth jointly in the same formulation, thus pointing out the unity of
 he process of treaty interpretation.

 98. Article 31 (2) of the 1969 Vienna Convention indicates the ele-
ments comprised by the context of a treaty, while Article 31 (3) adds

   84 Cf., for some of the works following the aforementioned 1969 Vienna Convention,

 nter alia, W. Lang, “Les règles d’interprétation codifiées par la Convention de Vienne sur
e droit des traités et les divers types de traités”, 24 Osterreichische Zeitschrift für öffent-
 iches Recht (1973), pp. 113-173 ; Maarten Bos, “Theory and Practice of Treaty Inter-
pretation”, 27 Netherlands International Law Review (1980), pp. 3-38 and 135-170 ;
C. H. Schreuer, “The Interpretation of Treaties by International Courts”, 45 British Year
Book of International Law (1971), pp. 255-301.

161

 urther elements to be taken into account, together with the context ;
amongst such additional elements, Article 31 (3) refers to “any relevant
rules of international law applicable in the relations between the parties”.
In the present case, if any such rules are found in other (multilateral)
 reaties ratified or adhered to by the two Parties at issue, they can be
accounted as an element of interpretation, for the purposes of application
of the 1975 Statute of the River Uruguay 85.

   99. Yet, treaties are living instruments, and the development of inter-
national law itself may have effect upon the application of the treaty
at issue ; such a treaty ought then to be considered in the light of
 nternational law at the moment its interpretation is called for 86.
General principles of law are thus to be taken into account, and it is
significant that the contending Parties in the present case, pertaining to
International Environmental Law, do not have any basic disagreement
on this particular point, even if their perception or interpretation
of one particular principle may not coincide. It is further significant, in
 his respect, that both Argentina and Uruguay refer, for example,
 o the principles of prevention and of precaution, as well as to the
concept of sustainable development (which permeates the whole of
environmental protection), though their reading of such principles and
concept by the two Parties in the context of the present case is not
 he same.

                               1. Principle of Prevention
  100. As to the principle of prevention, both Parties referred to its
 ormulation, embodied in Principle 21 of the 1972 Stockholm
Declaration on the Human Environment, i.e., the principle of prevention
as pertaining to the responsibility incumbent upon States to ensure
 hat activities performed within their jurisdiction or control do not
cause damage to the environment of other States (also Principle 2 of the
Rio Declaration on Environment and Development) or of areas beyond
 he limits of national jurisdiction 87. Moreover, as to its legal status,
both Parties agreed on the customary nature of the principle of
prevention 88 ; they diverged, however, as to the scope of the principle
 n the present case.

  101. In its Memorial, Argentina identified the principle of prevention
as part of the law applicable to the present dispute under the 1975 Statute

  85 Article 60 of which provides the basis of jurisdiction for the ICJ.
  86 M. K. Yasseen, “L’interprétation des traités d’après la convention de Vienne sur le
droit des traités”, 151 Recueil des cours de l’Académie de droit international de La Haye
(RCADI) (1976), p. 62, and cf. p. 59.
  87 Cf., e.g., Memorial of Argentina, para. 3.189, and Rejoinder of Uruguay, para. 5.52.


  88   Cf. ibid., paras. 3.189 and 5.52, respectively.

162

 para. 3.188). Uruguay, for its part, claimed, in its Counter-Memorial,
 hat the principle of prevention under international law — and as embod-
 ed in the 1975 Statute — imposes in its view an obligation of conduct
 due diligence) rather than an obligation of result (requiring full avoid-
ance of pollution) (paras. 4.68-4.69) ; it added that prevention, in casu,
ought to be assessed by reference to Article 7 (1) of the United Nations
Convention on International Watercourses, which provides that States
shall “take all appropriate measures to prevent the causing of significant
harm to other watercourse States” (para. 4.67).

   102. In its Reply, Argentina dismissed Uruguay’s narrower interpreta-
 ion of Article 41 of the Statute and claimed that “[t]he obligation to pre-
vent significant damage to the other party, to the quality of the waters
and to the ecosystem of the River Uruguay and the areas affected by it
has its own particular features”, to be assessed in light of the “regime for
overall protection” established by the 1975 Statute (para. 4.45). Uruguay,
 n turn, in its Rejoinder, retorted that “it is not plausible to suggest that
anything more can be read into the Statute than was subsequently codi-
fied by the ILC in the Watercourses Convention”, as the object and
purpose of Articles 36, 41, 42 and 56 (a) (4) of the 1975 Statute was “to
give effect to the obligation [of due diligence] to prevent transboundary
damage in the Uruguay River” (para. 5.53). In sum, Argentina
gave a broader interpretation to the principle of prevention, though both
Argentina and Uruguay significantly relied upon such principle,
recognizing its relevance in the cas d’espèce.

                          2. Precautionary Principle

  103. Moving on to the precautionary principle, once again both con-
 ending Parties referred to this principle as well, and based their distinct
arguments in this respect, to start with, on its formulation as embodied in
 he 1992 Rio Declaration on Environment and Development (Princi-
ple 15), namely :
         “In order to protect the environment, the precautionary approach
      shall be widely applied by States according to their capabilities.
      Where there are threats of serious or irreversible damage, lack of full
      scientific certainty shall not be used as a reason for postponing cost-
      effective measures to prevent environmental degradation.” 89

In its Memorial, Argentina argued that “the 1975 Statute must be inter-
preted and applied in the light of the precautionary principle as a rule of
 nternational law” (para. 5.13). Furthermore, counsel for Argentina

  89 Cf., e.g., Memorial of Argentina, para. 3.195 ; and Counter-Memorial of Uruguay,

para. 4.80.

163

expressed the hope that the Court would in the present case “declare
Principle 15 to reflect customary law” 90.
   104. To Uruguay, in turn, the precautionary principle is “a ‘soft law’
principle”, which ought to be taken into account when interpreting trea-
 ies in accordance with Article 31 (3) (c) of the Vienna Convention on
 he Law of Treaties. Even so — Uruguay added — that principle “does
not appear to meet the requirements of customary international law”,
and international case law has not yet treated it as “an obligatory rule of
customary law” 91. In any case, in its view, Argentina “failed to identify
any significant risk” in respect of which measures were to be taken pur-
suant to the precautionary principle 92.

   105. As to the applicability of the principle, Argentina, on its part,
submitted in its Memorial that the precautionary principle should guide
 he interpretation of the 1975 Statute (para. 5.13). The principle would be
applicable in the cas d’espèce as a result of the remaining areas of
“scientific uncertainty” (as to the environmental impact of the Botnia
plant) and the corresponding “risk” of serious or irreversible damage.
Areas of scientific uncertainty would include “the implications of reverse
flow for the concentration of pollutants, wind direction, climate change
and the likely impact of the presence of pollutants on the fish in the river”
 paras. 5.17-5.18).
   106. Uruguay, in turn, reckoned, in its Rejoinder, that the principle at
 ssue played a role in the interpretation of certain environmental law trea-
 ies (para. 5.66), but argued that it was not relevant in the context of the
present dispute, first, because there was no scientific uncertainty in the
operation of pulp mills, and also, because risks associated with their
operation “are monitored comprehensively and can be empirically tested”
so that any uncertainties be removed or dealt with (para. 5.58). Argen-
 ina, for its part, recalled, in its Memorial, that, pursuant to Principle 15
of the 1992 Rio Declaration (supra), “[t]he precautionary principle is
applicable to the protection of the environment once there exists a ‘risk
of serious or irreversible harm’” (para. 5.14). Uruguay retorted, in its
Counter-Memorial, that there was in its view no reason to believe that
 he pulp mills might cause “serious or irreversible harm” to the environ-
ment, and, in particular, to the water quality of the River Uruguay
 para. 4.81).


  107. Last but not least, as to the content of the precautionary princi-
ple, Argentina sustained in its Memorial that, within the framework of
 he 1975 Statute, such principle means that “the parties to the 1975 Stat-


  90   CR 2009/14, p. 58, para. 8.
  91   Rejoinder of Uruguay, para. 5.66.
  92   Ibid., para. 5.67.

164

ute are required to notify each other of all the probable environmental
consequences of their actions which may cause serious or irreversible
damage before such actions are authorized or undertaken” (para. 5.14).
Precaution would thus require the parties to the 1975 Statute “to
comply with their obligations of notification and consultation before
authorizing the construction” of pulp mills (para. 5.14) and — it
added in its Reply — to take account of “the risks of harm in the
design, preparation and implementation of any project or ‘form of use’
relating to the River Uruguay and the areas affected by it” (para. 4.54).
Argentina, thus, did not agree with Uruguay’s view that the principle
at issue would only apply in case of risks of “serious or irreversible
harm” (cf. supra).

  108. Argentina’s claim on the basis of the precautionary principle was
 hus twofold : (a) it was first linked to its general allegation that Uruguay
violated the procedural obligations laid down in the 1975 Statute,
especially by commencing construction and operation of the mill
before having informed Argentina of all the “probable environmental
consequences” of actions which might cause environmental harm 93 ;
and (b) the precautionary principle, in its view, required Uruguay not
 o authorize the construction and operation of the mill before having
conducted comprehensive studies on the river’s capacity to dispel
pollutants 94.
  109. In the oral proceedings, counsel for Argentina invited the ICJ to
apply the principle, in view of
       “the fact that Uruguay, faced with Argentina’s claims in 2004 and
       2005 and 2006, as to the limited capacity of the river to cope with the
       intended new pollutants, should have postponed its authorization
       until it had a good basis for concluding that the river could effec-
       tively disperse of these pollutants”,
bearing in mind that, in the present case, what precaution meant was
“further studies, complete assessments”, rather than “acting on the basis
of unfounded assumptions about the flow of the river” 95. In addition,
counsel for Argentina argued that the risks posed by the Botnia mill ha[d]
not been controlled” 96.
  110. Uruguay, in its turn, submitted, in its Counter-Memorial, that it
would have complied with the precautionary principle “if it were appli-
cable” to the present dispute. The principle at issue, in the terms of the
1992 Rio Declaration, requires States “not to use scientific uncertainty to
postpone ‘cost-effective measures to prevent environmental degradation’”
 para. 4.82) ; that much Uruguay would have accomplished. Yet — Uru-

  93 Reply of Argentina, paras. 4.55-4.56.
  94 Memorial of Argentina, para. 7.128.
  95 CR 2009/14, p. 58, para. 8 ; and cf. also Memorial of Argentina, para. 7.128.
  96 CR 2009/12, p. 71, para. 29.



165

guay added — Argentina misinterpreted the precautionary principle by
suggesting that it required “measures that address risks that are remote,
unlikely to result in significant harm, or purely hypothetical” (para. 4.83).
Such an interpretation would, in its view, be contradicted by “the very
reference to ‘cost-effective measures’ in Principle 15” of the Rio Declara-
 ion. Moreover, in Uruguay’s view, States only have a responsibility to
act on the basis of the precautionary principle when there is “some objec-
 ive scientific basis for predicting the likelihood of significant harmful
effects, some ‘reason to believe’ or ‘reasonable grounds for concern’”
 para. 4.83) ; Argentina seemed — to Uruguay — not to have presented
any “significant or credible evidence” in this respect, nothing that would
amount to “serious or irreversible damage” 97.



   111. Uruguay further added, in its Rejoinder, that Argentina miscon-
strued “the role of the precautionary principle in relation to uncertainty
and risk”, in having suggested that “the more unlikely a risk the more
uncertain it becomes and thus the greater the role for the precautionary
principle” (para. 5.61) ; the principle at issue, in Uruguay’s view, can only
find application when there is some evidence that the risk exists
 para. 5.61). In sum, according to Uruguay, “[t]he real issue is not
whether environmental risk has been eliminated, but whether it has been
properly managed and minimized to the fullest extent possible using cost-
effective measures” (para. 5.62) ; having provided evidence that it had
 aken
       “all the measures that are reasonable and necessary to counter the
       Botnia plant’s actual potential — however small — for serious
       adverse effects on the river in the real world, then there remains no
       basis for suggesting that the precautionary principle has any further
       role to play” (para. 5.61).
   112. From the exchange of views above, between Argentina and Uru-
guay, it so results that there does not emerge therefrom a clear distinction
between a general principle and customary law, as formal “sources” of
 he applicable law in the cas d’espèce. Yet, it appears significant to me
 hat Uruguay, even though arguing that constitutive elements of the prin-
ciple at issue were not in its view consubstantiated in the present case,
never questioned or denied the existence or material content of the prin-
ciple concerned. In sum, the existence itself of the principles of preven-
 ion and of precaution, general principles of law proper to International
Environmental Law, was admitted and acknowledged by the contending
Parties themselves, Uruguay and Argentina.
   113. Only the ICJ did not acknowledge, nor affirmed, the existence of

  97   Rejoinder of Uruguay, para. 5.59.

166

 hose principles, nor elaborated on them, thus missing a unique occasion
 or their consolidation in the present domain of contemporary interna-
 ional law. The fact that the Court’s Judgment silenced on them does not
mean that the principles of prevention and of precaution do not exist.
They do exist and apply, and are, in my view, of the utmost importance
as part of the jus necessarium. We can hardly speak of International
Environmental Law nowadays without those general principles. The
Court had a unique occasion, in the circumstances of the case of the Pulp
Mills, to assert the applicability of the preventive as well as the precau-
 ionary principles ; it unfortunately preferred not to do so, for reasons
which go beyond, and escape, my comprehension.


                 IX. THE LONG-TERM TEMPORAL DIMENSION :
                       INTER-GENERATIONAL EQUITY

  114. May I move on to inter-generational equity. The long-term
 emporal dimension marks its presence, in a notorious way, in the domain of
environmental protection. The concern for the prevalence of the element
of conservation (over the simple exploitation of natural resources) reflects
a cultural manifestation of the integration of the human being with
nature and the world wherein he or she lives. Such understanding is, in
my view, projected both in space and in time, as human beings relate
 hemselves, in space, with the natural system of which they form part
 and ought to treat with diligence and care), and, in time, with other gen-
erations (past and future) 98, in respect of which they have obligations.

   115. The temporal dimension, so noticeable in the field of environmen-
 al protection, is likewise present in other domains of international law
 e.g., Law of Treaties, Peaceful Settlement of International Disputes,
International Economic Law, Law of the Sea, Law of Outer Space, State
Succession, among others). The notion of time, the element of foresee-
ability, inhere in legal science as such. The predominantly preventive (and
precautionary) character of the normative corpus on environmental pro-

   98 Future generations promptly began to attract the attention of the contemporary doc-

 rine of international law : cf., e.g., A.-Ch. Kiss, “La notion de patrimoine commun de
 ’humanité”, 175 Recueil des cours de l’Académie de droit international de La Haye
(RCADI) (1982), pp. 109-253 ; E. Brown Weiss, In Fairness to Future Generations : Inter-
national Law, Common Patrimony and Intergenerational Equity, Tokyo/Dobbs Ferry
N.Y., United Nations University/Transnational Publs., 1989, pp. 1-351 ; A.-Ch. Kiss,
“The Rights and Interests of Future Generations and the Precautionary Principle”,
The Precautionary Principle and International Law — The Challenge of Implementation
 D. Freestone and E. Hey, eds.), The Hague, Kluwer, 1996, pp. 19-28 ; [Various Authors],
Future Generations and International Law (E. Agius and S. Busuttil et al., eds.), London,
Earthscan, 1998, pp. 3-197 ; [Various Authors], Human Rights : New Dimensions and
Challenges (J. Symonides, ed.), Paris/Aldershot, UNESCO/Dartmouth, 1998, pp. 1-153 ;
 Various Authors], Handbook of Intergenerational Justice (J. C. Tremmel, ed.), Chelten-
ham, E. Elgar Publ., 2006, pp. 23-332.

167

 ection, stressed time and time again, is also present in the field of human
rights protection.


   116. Its incidence can be detected at distinct stages or levels, starting
with the travaux préparatoires, the underlying conceptions and the
adopted texts of some human rights instruments 99. The incidence of the
 emporal dimension can also be detected in the “evolutionary” interpre-
 ation of human rights treaties (which has ensured that they remain living
 nstruments), as well as in their application (as exemplified by interna-
 ional case law, under certain human rights treaties, bringing to the fore
 he notion of potential or prospective victims, i.e., victims claiming a valid
potential personal interest thereunder, thus enhancing the condition of
 ndividual applicants).

   117. In fact, the incidence of the temporal dimension can be detected
not only in the interpretation and application of norms of protection
of the human person but also in the conditions of the exercise of
guaranteed rights (as in, e.g., public emergencies) ; and it can be detected in
 he safeguard of all rights, including the right to development and
 he right to a healthy environment — extending in time. Here, the
evolving jurisprudence (e.g., on the aforementioned notion of poten-
 ial victims, or else on the duty of prevention of violations of human
rights or of environmental harm) may serve as inspiration for the pro-
gressive development of international law in distinct domains of
protection (of the human person as well as of the environment).


  118. In fact, concern with future generations underlies some environ-
mental law conventions 100. In addition, in the same line of reasoning, the
1997 UNESCO Declaration on the Responsibilities of the Present Gen-
erations Towards Future Generations, after invoking, inter alia, the 1948
Universal Declaration of Human Rights and the two 1966 United Nations

   99 E.g., the three Conventions — the Inter-American, the United Nations and the Euro-

pean — against Torture, of an essentially preventive character : the 1948 Convention
against Genocide, the 1973 Convention against Apartheid, besides international
 nstruments turned to the prevention of discrimination of distinct kinds. The temporal
dimension is further present in international refugee law (e.g., the elements for the very
definition of “refugee” under the 1951 Convention and the 1967 Protocol on the Status
of Refugees, namely, the well-founded fear of persecution, the threats or risks of persecu-
 ions as well as the United Nations “early warning” efforts of prevention or forecasting of
 efugee flows).
  100 E.g., the 1992 United Nations Framework Convention on Climate Change, the 1997

Kyoto Protocol to the United Nations Framework Convention on Climate Change, the
1985 Vienna Convention for the Protection of the Ozone Layer, the 1987 Montreal Pro-
 ocol on Substances that Deplete the Ozone Layer, among others.


168

Covenants on Human Rights, recalls the responsibilities of present
generations to ensure that “the needs and interests of present and future
generations are fully safeguarded” (Article 1 and preamble). The 1997
Declaration added, inter alia, that “the present generations should strive to
ensure the maintenance and perpetuation of humankind with due respect
 or the dignity of the human person” (Article 3). Almost two decades
earlier, the United Nations General Assembly adopted, on 30 Octo-
ber 1980, its resolution proclaiming “the historical responsibility of States
 or the preservation of nature for present and future generations”
 para. 1) ; it further called upon States, in “the interests of present and
 uture generations”, to take “measures . . . necessary for preserving
nature” (para. 3).


    119. In the same year of the 1997 UNESCO Declaration, in the Gab-
číkovo-Nagymaros Project (Hungary/Slovakia) case, the ICJ acknowl-
edged the incidence of the time (long-term temporal) dimension, in referring
 o “present and future generations” (the long-term perspective), and to the
“concept of sustainable development” (Judgment, I.C.J. Reports 1997,
pp. 53-54, para. 77) ; yet, the Court preferred not to dwell further upon
 t. After over a decade, it seemed to me that the occasion had come to do
so, in the framework of the present case of the Pulp Mills. It was
 ndeed high time for that, but, to my disappointment, the Court’s present
Judgment preferred to guard silence on this particular issue.

  120. May I recall that the subject at issue was originally taken
up by the Advisory Committee to the United Nations University
 UNU) on a project on the matter, in early 1988, so as to provide an
 nnovative response to rising and growing concerns over the depletion
of natural resources and the degradation of environmental quality
and the recognition of the need to conserve the natural and
cultural heritage (at all levels, national, regional and international ;
and governmental as well as non-governmental). The Advisory
Committee, composed of Professors from distinct continents 101,
met in Goa, India 102, and issued, on 15 February 1988, a final
document entitled “Goa Guidelines on Intergenerational Equity 103”,
which stated :

   101 Namely, Professors E. Brown Weiss, A. A. Cançado Trindade, A.-Ch. Kiss, R. S.

Pathak, Lai Peng Cheng, and E. W. Ploman.
   102 In the meeting held in Goa, India, convened by the United Nations University

 UNU), the members of the UNU Advisory Committee acted in their own personal
 apacity.
   103 These Guidelines, adopted on 15 February 1988, were the outcome of prolonged

discussions, which formed part of a major study sponsored by the UNU. It is not my
 ntention to recall, in the present separate opinion, the points raised in those discussions,
annotated in the unpublished UNU dossiers and working documents, on file with me
 ince February 1988.

169

           “One innovative response to these concerns is represented by the
        present project which attempts to introduce for the first time in a
        systematic and comprehensive manner, a long term temporal dimen-
        sion into international law as a complement to the traditional spatial
        dimension.
           This temporal dimension is articulated through the formulation
        of the theory of ‘intergenerational equity’ ; all members of each gen-
        eration of human beings, as a species, inherit a natural and cultural
        patrimony from past generations, both as beneficiaries and as cus-
        todians under the duty to pass on this heritage to future generations.
        As a central point of this theory the right of each generation to ben-
        efit from this natural and cultural heritage is inseparably coupled
        with the obligation to use this heritage in such a manner that it can
        be passed on to future generations in no worse condition than it was
        received from past generations. This requires conservation and, as
        appropriate, enhancement of the quality and of the diversity of this
        heritage. The conservation of cultural diversity is as important as the
        conservation of environmental diversity to ensure options for future
        generations.

           Specifically, the principle of intergenerational equity requires con-
        serving the diversity and the quality of biological resources, of
        renewable resources such as forests, water and soils which form an
        integrated system, as well as of our knowledge of natural and cul-
        tural systems. The principle requires that we avoid actions with
        harmful and irreversible consequences for our natural and cultural
        heritage . . . without unduly shifting the costs to coming generations.

          The principles of equity governing the relationship between gen-
        erations . . . pertain to valued interests of past, present and future
        generations, covering natural and cultural resources . . . There is a
        complementarity between recognized human rights and the pro-
        posed intergenerational rights.” 104
   121. And the aforementioned UNU document moved on to propose
strategies to implement inter-generational rights and obligations. From
 hen onwards, the first studies on this specific topic of inter-generational
equity, in the framework of the conceptual universe of International
Environmental Law, began to flourish 105. From the late 1980s onwards,

  104 The full text of the “Goa Guidelines on Intergenerational Equity” is reproduced in

Annexes to the two following books, whose authors participated in the elaboration of the
document : E. Brown Weiss, In Fairness to Future Generations : International Law, Com-
mon Patrimony and Intergenerational Equity, op. cit. supra note 98, App. A, pp. 293-295 ;
A. A. Cançado Trindade, Direitos Humanos e Meio Ambiente : Paralelo dos Sistemas de
Proteção Internacional, Porto Alegre/Brazil, S. A. Fabris Ed., 1993, Ann. IX, pp. 296-298.
  105   Cf., inter alia, note 98, supra.

170

 nter-generational equity has been articulated amidst the growing aware-
ness of the vulnerability of the environment, of the threat and gravity of
sudden and global changes, and, ultimately, of one’s own mortality.


   122. The need has thus been keenly felt to give clear expression to
 nter-generational equity, so as to fulfil the pressing need to assert and
safeguard the rights of present as well as future generations, pursuant
 o — in my perception — an essentially anthropocentric outlook. Here,
 n the face of likely risks and threats, the precautionary principle once
again comes into play. Nowadays, in 2010, it can hardly be doubted that
 he acknowledgement of inter-generational equity forms part of conven-
 ional wisdom in International Environmental Law.

   123. It is not surprising that, in the course of the proceedings before
 he ICJ in the present case of the Pulp Mills (Argentina v. Uruguay),
 nter-generational equity has significantly been kept in mind by both con-
 ending Parties, Uruguay and Argentina, in their arguments presented to
 he Court in the written and oral phases. Argentina, for example, asserted
 n its oral arguments that [a]n effective application of the principle of pre-
vention and the precautionary principle by Uruguay would have made it
possible to comprehend the risks of grave harm for present and future
generations” 106. Uruguay, in its pleadings, maintained that sustainable
development is “a matter of inter-generational equity, requiring that eco-
nomic development proceed in a manner that integrates protection of the
environment, which is the human life-support system on which both
present and future generations depend” 107.

  124. Inter-generational equity thus came to the fore in connection with
 he acknowledgement, by both Parties, of the “principle of sustainable
development”, which, in their views, played a role in the interpretation
and application of the 1975 Statute (cf. infra), displaying concern for
seeking to secure the welfare not only of present but also of future gen-
erations. In this respect, in approaching the “continuing obligations” of
“monitoring” in the present Judgment (para. 266), the Court should have
expressly linked this important point to inter-generational equity. As it
did not, it unnecessarily and unfortunately deprived its own reasoning of
 he long-term temporal dimension, so noticeably present in the domain
of environmental protection.

  125. May I add another aspect, to which I attach particular impor-
 ance, in respect of the long-term temporal dimension proper to inter-
generational equity. In my own perception, the message of solidarity in


  106   CR 2009/20, p. 35, para. 22.
  107   CR 2009/17, p. 57, para. 30.

171

 ime — conveyed by inter-generational equity — projects itself both
ways, into the future and the past, encompassing future as well as past
generations (these latter, in so far as, e.g., the preservation of cultural
 dentity is concerned). In this connection, in the leading case of the Com-
munity Mayagna (Sumo) Awas Tingni, concerning Nicaragua, the mem-
bers of the indigenous community at issue successfully challenged, before
 he Inter-American Court of Human Rights (IACtHR), a governmental
concession to an industry for wood exploitation in their communal lands
 which had not yet demarcated), causing environmental harm and dis-
 urbing their modus vivendi.

  126. In the memorable public hearings before the IACtHR of 16 to 18
November 2000, members of the community concerned 108 stressed the
 mportance they attached to their communal lands, not only for their
own subsistence, but also for their “cultural, religious and family devel-
opment”. The hills of their lands were “sacred” to them, being the place
where they rendered tribute and respect to their dead. Their lands — they
 nsisted — belonged to them, as much as they belonged to their lands.
Theirs was not the language of the homo oeconomicus of “modernity”
and “post-modernity”. Not at all. Preservation of their harmony with
 heir natural environment was of the utmost importance to them.

   127. The members of the Mayagna community did not believe in global-
 zation, nor in privatization, nor were they after material gain. They had
 heir own awareness of living in time and space. They cared about the
 uture as much as about the past. And to them, living in harmony with
 heir natural environment was priceless, and absolutely necessary, it gave
meaning to their lives. Theirs was the logic of homo sapiens, they were
aware of their own limitations, and wanted to keep on living within their
own possibilities. In doing so, they never changed the ends for the means,
as “modernists” and “post-modernists” tend to do.

   128. The IACtHR’s Judgment (merits) of 31 August 2001 in the Com-
munity Mayagna (Sumo) Awas Tingni case — which forms today part of
 he history of the international protection of human rights and of the
environment in Latin America — extended protection to the right to
communal property of their lands to the members of the whole indi-
genous community concerned, and determined the delimitation, demarca-
 ion and issuing of title to the lands of the community, to be undertaken
 n conformity with its customary law, its uses and habits. In reaching this
significant decision, the IACtHR took into account the fact that




 108   As recalled by the IACtHR’s Judgment of 31 August 2001 (merits), para. 83.


172

       “among the indigenous persons there exists a communitarian tradi-
       tion about a communal form of the collective property of the land, in
       the sense that the ownership of this latter is not centred in an indi-
       vidual but rather in the group and his community. (. . .) To the indig-
       enous communities the relationship with the land is not merely a
       question of possession and production but rather a material and spir-
       itual element that they ought to enjoy fully, so as to preserve their
       cultural legacy and transmit it to future generations.” (Para. 149.)

   129. The IACtHR’s decision upheld the indigenous cosmovision, with
attention to due diligence and to cultural diversity. Half a decade after
 he leading case of the Community Mayagna (Sumo) Awas Tingni, the
IACtHR was faced with two new cases wherein, as a result of State-
sponsored commercialization of their lands in the past, the members of
 wo indigenous communities were forcefully displaced, having been driven
 nto a situation of great vulnerability, social marginalization and aban-
donment at the border of a road ; the IACtHR’s decisions in the cases of
 he Indigenous Community Yakye Axa (6 February 2006) and of the
Indigenous Community Sawhoyamaxa (29 March 2006), both concerning
Paraguay, determined the devolution of the communal or ancestral lands
 o the members of those two communities, so as to secure the survival of
 heir cultural identity in their natural habitat.

   130. The positive attitude of procedural collaboration displayed by the
respondent States in those three cases led to their peaceful settlement. In
so far as the preservation of cultural identity is concerned (inter-genera-
 ional solidarity, bearing in mind future as well as past generations), in
my separate opinion in the case of the Indigenous Community Sawhoy-
amaxa, I saw it fit to ponder that :


          “The concept of culture, — originated from the Roman ‘colere’,
       meaning to cultivate, to take into account, to care and preserve, —
       manifested itself, originally, in agriculture (the care with the land).
       With Cicero, the concept came to be used for questions of the spirit
       and of the soul (cultura animi) 109. With the passing of time, it came
       to be associated with humanism, with the attitude of preserving and
       taking care of the things of the world, including those of the past 110.
       The peoples — the human beings in their social milieu — develop
       and preserve their cultures to understand, and to relate with, the
       outside world, in face of the mystery of life. Hence the importance of
       cultural identity, as a component or aggregate of the fundamental
       right to life itself.” (Para. 4.)

 109   H. Arendt, Between Past and Future, N.Y., Penguin, 1993 [reprint], pp. 211-213.
 110   Ibid., pp. 225-226.

173

   131. In other cases of great cultural density brought before the
IACtHR, the same spirit of solidarity in time, projecting itself onto
 uture as well as past generations, was duly valued by the Court — as
 n its Judgment on reparations in the impressive case of Bámaca
Velásquez, of 22 February 2002, concerning Guatemala in the light of
 he wealth of the Maya culture — so as to secure the fulfilment of the
spiritual needs of descendants and the respect for the legacy of
predecessors 111. This is — as I have been insisting in another
 nternational jurisdiction since the mid-1990s — one of the many illus-
 rations of the historical process of humanization of contemporary inter-
national law, which nowadays covers the whole of its corpus juris.




                 X. THE UNDERLYING TEMPORAL DIMENSION :
                        SUSTAINABLE DEVELOPMENT
 1. The Formulation and the Implications of Sustainable Development
   132. The temporal dimension underlies likewise sustainable develop-
ment, which, ever since propounded by the 1987 Brundtland Commission
Report as “development that meets the needs of the present without com-
promising the ability of future generations to meet their own needs” 112,
has come to be regarded as encompassing the fostering of economic
growth, the eradication of poverty and the satisfaction of basic human
needs (such as those pertaining to health, nutrition, housing, educa-
 ion) 113. Sustainable development came to be perceived, furthermore, as
a link between the right to a healthy environment and the right to devel-
opment ; environmental and developmental considerations came jointly
 o dwell upon the issues of elimination of poverty and satisfaction of
basic human needs. As the whole matter came to be addressed by both
 he 1992 Rio Conference on Environment and Development (UNCED)
and the 1993 United Nations Second World Conference on Human Rights

   111 In that Judgment on reparations in the Bámaca Velásquez case, the very first reso-

 utory point of the dispositif ordered the identification of the mortal remains of the direct
victim, their exhumation in the presence of his widow and relatives, and the rendering of
his mortal remains to his widow and relatives. In my separate opinion, I saw it fit to dwell
upon four specific aspects pertaining to the Court’s decision, namely : (a) the time, the
 iving law, and the dead ; (b) the projection of human suffering in time ; (c) the passing
of time, and the repercussion of the solidarity between the living and the dead in the law ;
and (d) the precariousness of the human condition and of universal human rights
 paras. 1-26).
   112 Cf. World Commission on Environment and Development, Our Common Future,

Oxford University Press, 1987, pp. 8-9, 40, 43-66 and 75-90.
   113 UNEP, Beijing Symposium on Developing Countries and International Environmen-

 al Law (August 1991), Final Report, Beijing, UNEP/Ministry of Foreign Affairs of China,
1992, pp. 1-8 (co-rapporteurs A. A. Cançado Trindade and Ajai Malhotra).


174

 held in Vienna), it became clear that human beings remain at the centre
of concerns for sustainable development 114.



   133. The 1992 Rio Declaration on Environment and Development
gave considerable projection to the formulation of sustainable develop-
ment turned to the fulfilment of the necessities of present and future
generations 115 (Principle 3), whilst the 1993 Vienna Declaration and
Programme of Action focused on sustainable development in relation to
distinct aspects of International Human Rights Law (Part I, para. 27),
also bearing in mind the satisfaction of current and future needs of
protection (Part II, para. 17). Sustainable development disclosed an
 neluctable temporal dimension, in bringing to the fore present and future
generations altogether.
   134. The 1993 Vienna Declaration and Programme of Action stated
 hat “the right to development should be fulfilled so as to meet equitably
 he developmental and environmental needs of present and future gen-
erations” (para. 11). The major concern of that final document of the
1993 Vienna Conference, as well as of Agenda 21 of the 1992 Rio Con-
 erence — as I well recall from their travaux préparatoires, as well as
 heir adoption at the two United Nations World Conferences — was
directed towards the improvement of the socio-economic conditions of
 iving of the population, and in particular of its vulnerable groups 116, so
as to meet their special needs of protection. This is reflected in the corpus
of those two final documents of the two landmark United Nations World
Conferences of 1992 and 1993.

  135. This outlook was much cultivated in successive academic events,
held in different latitudes, sponsored by the United Nations throughout
 he United Nations Decade of International Law in the 1990s, which pro-
vided some insights for refining the conceptual universe of contemporary
International Environmental Law. When emphasis was drawn into the
promotion of sustainable development and the much needed reduction


  114 A. A. Cançado Trindade, “Relations between Sustainable Development and Eco-

nomic, Social and Cultural Rights : Recent Developments”, International Legal Issues
Arising under the United Nations Decade of International Law (N. Al-Nauimi and
R. Meese, eds.), The Hague, Kluwer, 1995, pp. 1051-1052, 1056, 1065, 1068 and 1075-1076.
  115 Cf., for a general overview, on the eve of UNCED, [Various Authors], Human

Rights, Sustainable Development and Environment/Derechos Humanos, Desarrollo Sus-
 entable y Medio Ambiente/Direitos Humanos, Desenvolvimento Sustentável e Meio Ambi-
 nte (Proceedings of the Brasília Seminar of March 1992, (A. A. Cançado Trindade, ed.),
2nd ed., Brasília/San José of Costa Rica, BID/IIHR, 1995, pp. 1-405 (in particular, inter-
ventions by E. Brown Weiss, A. A. Cançado Trindade, S. McCaffrey, A.-Ch. Kiss,
G. Handl and D. Shelton).
  116 Such as, among others, those formed by the poorest segments of society.




175

and eradication of poverty, for example, such considerations were
advanced in the light of both inter- and intra-generational equity.


   136. In this connection, the comprehensive Agenda 21, adopted at the
close of UNCED in Rio de Janeiro in 1992, pertinently warned, in its
preamble, that
        “Humanity stands at a defining moment in history. We are
      confronted with a perpetuation of disparities between and within
      nations, a worsening of poverty, hunger, ill health and illiteracy,
      and the continuing deterioration of the ecosystems on which we
      depend for our well-being. However, integration of environment
      and development concerns and greater attention to them will lead
      to the fulfilment of basic needs . . . No nation can achieve this on its
      own ; but together we can — in a global partnership for sustainable
      development.


        Agenda 21 addresses the pressing problems of today and also aims
      at preparing the world for the challenges of the next century.”
      (Paras. 1 and 3.)
   137. Half a decade later, the aforementioned 1997 UNESCO Declara-
 ion on the Responsibilities of the Present Generations toward Future
Generations, in acknowledging the current threats to “the very existence
of humankind and its environment” (preamble), singled out the need to
act on the basis of a spirit of intra-generational and inter-generational
solidarity for the “perpetuation of humankind” (Article 3). And one dec-
ade after UNCED in Rio de Janeiro, the World Summit on Sustainable
Development, held in Johannesburg (September 2002), adopted the
Johannesburg Declaration on Sustainable Development, whereby the
 nternational community reasserted its “commitment to sustainable devel-
opment” (para. 1), keeping in mind “the future of humanity”. Once
again, attention was turned to considerations in the light of both inter-
and intra-generational equity, calling for the overcoming of inequities in
 ime and space.

  138. This outlook, bringing together the protection of the environment
and the protection of human rights, continues to be cultivated today, at
 he end of the first decade of the twenty-first century 117. Numerous inter-
national instruments have captured today the rationale of sustainable

  117 Cf., e.g., resolutions 7/23 (of 28 March 2008) and 10/4 (of 25 March 2009) of the

United Nations Human Rights Council (addressing human rights and climate change),
preceded by, e.g., resolution 2005/60 of the former United Nations Commission on
Human Rights (para. 8), among others.


176

development. Contemporary expert writing is also gradually recognizing
 ts relevance ; while a great part of that writing continues, somewhat hesi-
 antly, to refer to sustainable development as a “concept”, there are also
 hose who seem today to display their preparedness and open-minded-
ness to admit that it has turned out to be a general principle of Interna-
 ional Environmental Law 118. On the occasion of the reform of the
United Nations, by the end of 2005, in addition to the two documents
already mentioned in the present separate opinion (para. 45, supra), the
Millennium Development Goals were also adopted, endorsing the “prin-
ciples of sustainable development” (in the plural) 119.
   139. There are strong reasons for recognizing sustainable development
as a guiding general principle for the consideration of environmental and
developmental issues. Both the 1992 Rio Conference and the 1993 Vienna
Conference clarified, for the ongoing cycle of United Nations World
Conferences during the 1990s, that the implications of placing people at
 he centre of concerns were considerable, and called for a reassessment of
 raditional concepts (e.g., inter alia, models of development and interna-
 ional co-operation), so as to safeguard the environment and to achieve
 he sustainability of human life itself. More recently, in 2008, an approach
has been advanced with the aim of “aligning” the aforementioned Mil-
 ennium Development Goals with human rights 120.


   140. In the light of the considerations above, the present outcome of
 he case of the Pulp Mills leaves, in this respect, much to be desired, on
 hree accounts, namely : first, in relation to the insufficiency of the argu-
ments of the contending Parties on, concretely, the social impacts of the
pulp mills, despite having addressed sustainable development (cf. infra) ;
secondly, in respect of the insufficiency of attention on the part of the
Court to the particular point at issue ; and thirdly, with regard to the
absence of any express acknowledgement by the Court of the guiding role
of general principles of International Environmental Law. Having pointed
 his out, may I now turn to the contentions of Argentina and Uruguay on
sustainable development, in the ambit of the cas d’espèce.



  118 Cf., e.g., Ph. Sands, Principles of International Environmental Law, 2nd ed., Cam-

bridge University Press, 2003, pp. 252, 260 and 266 ; C. Voigt, Sustainable Development as
a Principle of International Law, Leiden, Nijhoff, 2009, pp. 145, 147, 162, 171 and 186. As
States cannot rely on scientific uncertainties to justify inaction, in face of possible risks of
 erious harm to the environment, the precautionary principle has a role to play, as much
as “the principle of sustainable development” ; P. Birnie, A. Boyle and C. Redgwell, Inter-
national Law and the Environment, 3rd ed., Oxford University Press, 2009, p. 163.
  119 Targets 7.A and 7.B of the Millennium Development Goals.
  120 United Nations/Office of the High Commissioner for Human Rights, Claiming the
Millennium Development Goals : A Human Rights Approach, Geneva, United Nations,
2008, pp. 1-52.

177

        2. The Awareness of the Contending Parties of the Implications
                        of Sustainable Development

  141. In the present case of the Pulp Mills, the contending Parties
addressed sustainable development interchangeably as a “concept” and as
a “principle”. In its Memorial, Argentina argued that the two Parties
were “linked by respect for the principle of sustainable development”
when they undertook “activities on the River Uruguay” 121. Yet, they
did not coincide as to the application of that “concept” or “principle”,
which, in Argentina’s view, required an integrated approach to, and
“a balance to be achieved” between the objectives of socio-economic
development and of environmental protection, as was solemnly
declared in the 1992 Rio Declaration on Environment and
Development (Principles 3 and 4 122), ranking among “the principles
which are supposed to guide the interpretation and application of the
1975 Statute” 123.

  142. Argentina further contended, in its Memorial, that “[o]ne of the
key elements of the principle of sustainable development is that meeting
 he developmental needs of current generations must not jeopardize the
well-being of future generations” 124. Insisting on Principles 3 and 4 of the
1992 Rio Declaration, Argentina added that

          “Under the principle of sustainable development, States fulfil
        their right to development while complying with the obligations
        incumbent on them as regards the promotion and protection
        of the environment. This includes the obligations . . . to which
        that Statute refers . . . The concept of ‘sustainable development’
        cannot be relied upon to justify giving the objectives of
        economic development any priority over essential environmental
        needs.” 125
   143. Thus, in maintaining that the “principle of sustainable develop-
ment” applies to the 1975 Statute, Argentina recalled, in its Memorial,
Principle 3 of the 1992 Rio Declaration on Environment and Develop-
ment, whereby “the right to development must be fulfilled so as to equi-
 ably meet developmental and environmental needs of present and future
generations” 126. Moreover, still in its Memorial, Argentina referred to
 he 2002 Environmental Protection Plan for the River Uruguay
 celebrated by CARU with 15 Argentine and Uruguayan local authorities),

  121 Memorial of Argentina, para. 3.177.
  122 Ibid., para. 3.179.
  123 Reply of Argentina, para. 4.32, and cf. also para. 1.48.
  124 Memorial of Argentina, para. 3.180.
  125 Ibid., paras. 5.6-5.7, and cf. also para. 5.8.
  126 Ibid., para. 5.5.



178

which approached the obligations set out by the 1975 Statute as provid-
 ng “a collective, participative and collaborative framework” for co-op-
eration and co-ordination to protect the River Uruguay “for future
generations” 127.


  144. On its part, Uruguay, evoking, in its Counter-Memorial, the
“principles of general international law” 128, argued that
         “The right of all States to pursue sustainable economic develop-
       ment is enshrined in Principle 2 of the 1992 Rio Declaration . . .
       [which] affirms both the sovereign right of States to exploit
       their own resources ‘pursuant to their own environmental and
       developmental policies’ and their responsibility ‘to ensure that
       activities within their jurisdiction or control do not cause damage
       to the environment of other States or to areas beyond the limits of
       national jurisdiction’.” 129

  145. In its view, like Principle 4, Principle 2 of the Rio Declaration
“requires integration or accommodation of development and environ-
mental protection” 130. And Uruguay added that
         “Argentina’s arguments about the 1975 Statute entirely fail to
       address this need to accommodate economic development and envi-
       ronmental protection when utilizing the waters of the Uruguay
       River. Indeed, Argentina’s Memorial studiously cultivates the
       impression that the 1975 Statute subjugates considerations of eco-
       nomic development to unyielding environmental concerns.” 131

  146. Uruguay further stated, in its Rejoinder, that
       “[d]evelopment is permitted (indeed, required under Article 1 of the
       United Nations Covenants on Civil and Political Rights and on
       Economic, Social and Cultural Rights, among other places)
       so long as the environment is protected for the benefit of future
       generations” 132.

In acknowledging its need to improve the “living conditions” of “present
and future generations of its population” 133, Uruguay argued that

 127 Memorial of Argentina, para. 3.153.
 128 Counter-Memorial of Uruguay, para. 1.26.
 129 Ibid., para. 2.30.
 130 Ibid., para. 2.32.
 131 Ibid., para. 2.33.
 132 Rejoinder by Uruguay, para. 2.130.
 133 CR 2009/17, pp. 46 and 48, paras. 1 and 5, and cf. also p. 50, para. 11.



179

“Argentina has not challenged the right of Uruguay to develop economi-
cally, and thus to meet the needs of present and future generations of her
citizens” 134.
   147. This last remark was made by Uruguay in the course of the oral
phase of proceedings in the present case of the Pulp Mills, wherein coun-
sel for both Uruguay and Argentina retook and insisted on their respec-
 ive points advanced in the written phase of the proceedings in the cas
d’espèce. Both Argentina and Uruguay were quite aware of the inter-
 emporal dimension underlying sustainable development as a principle of
International Environmental Law, and the ICJ should, in my view, have
 aken note of, and endorsed 135, sustainable development as such, thus
contributing to the progressive development of International Environ-
mental Law.


                 XI. JUDICIAL DETERMINATION OF THE FACTS

   148. The aforementioned general principles, and temporal dimension,
are to be kept in mind, in the exercise of the international judicial
 unction, which also includes the judicial determination of the facts.
As to this latter, conflicting evidence assumed noticeable proportions in
 he present case of the Pulp Mills. In fact, by and large, conflicting
evidence seems to make the paradise of lawyers and practitioners, at
national and international levels. It seems to make, likewise, the
purgatory of judges and fact-finders, at national and international
 evels. Consideration of this issue cannot be avoided in the present
case of the Pulp Mills.
   149. May it here be recalled that, for the determination of the facts,
 he Court has accumulated some experience in receiving the testimony of
experts or witnesses, though not a particularly extensive one 136. In turn,
expert-witnesses — a category not foreseen in the Statute or the Rules —

  134  CR 2009/17, p. 58, para. 32.
  135  The Court could, for example, have taken up, and further developed, bearing in
mind the contentions of the Parties in the present case of the Pulp Mills, its own obiter
dictum in the whole (not only in part, as it did) of paragraph 140 of its Judgment in the
Gabčíkovo-Nagymaros Project case (Hungary/Slovakia) (Judgment, I.C.J. Reports 1997,
p. 77).
   136 The ten occasions to date, when it did, are the following : Corfu Channel case

(United Kingdom v. Albania) (1949), Temple of Preah Vihear case (Cambodia v. Thai-
 and) (1962), South West Africa cases (Ethiopia v. South Africa; Liberia v. South Africa)
 1966), Continental Shelf case (Tunisia v. Libya) (1982), Gulf of Maine case (Canada and
United States of America) (1984), Continental Shelf case (Libya v. Malta) (1985), Nica-
 agua v. United States of America case (1986), Elettronica Sicula S.p.A. (ELSI) case
(United States of America v. Italy) (1989), Land, Island and Maritime Frontier Dispute
 ase (El Salvador v. Honduras) (1992), Application of the Convention on the Prevention
and Punishment of the Crime of Genocide case (Bosnia and Herzegovina v. Serbia and
Montenegro) (2007).


180

were object of attention of the Court on very few occasions 137, by a func-
 ional necessity. On-site visits — Article 66 of the Rules — were
undertaken once by the old PCIJ (case of the Diversion of Waters
 rom the Meuse, 1937), and once by the ICJ (Gabčíkovo-Nagymaros
Project (Hungary/Slovakia) case, 1997), but without involving actual
 act-finding. Only on two occasions so far, fact-finding as such (Article 50
of the Statute and Article 67 of the Rules) was contemplated by the
Hague Court motu propio.
   150. The first occasion occurred in the Chorzów Factory case
 Germany v. Poland, 1928), when the PCIJ designated (citing Article 50
of the Statute) a committee of experts in September 1928, but, as the
case became object of a friendly settlement, that committee was dis-
solved before it could render its report. The second occasion was the
Corfu Channel case (United Kingdom v. Albania, 1949), which became
 he leading case on the subject : the appointed experts presented two rep-
orts, in January and February 1949 (having visited the area concerned where-
 n they conducted further inquiries), which were taken into account by
 he ICJ in its Judgment on the merits, of 9 April 1949. Still in the same
Corfu Channel case, the designated experts submitted another report in
December 1949 to the Court, which, after questioning them, took their
conclusions into full account in its Judgment on reparations, of 15
December 1949, in the case at issue 138.
   151. Thus, in the light of the Court’s own experience so far, in the
present Pulp Mills case, not all the possibilities of fact-finding were
exhausted. I am of the view that paragraph 170 of the present Judgment
should have pointed out also the additional possibility opened to the
Court, if it deemed it necessary, namely, that of obtaining further evi-
dence motu propio. Yet, if the Court would have made use of this addi-
 ional possibility (e.g., by means of in loco fact-finding) — as I think it
should have — would its conclusion as to substantive obligations under
Articles 35, 36 and 41 of the 1975 Statute of the River Uruguay have
been different? Any answer to this question would be to a large extent
conjectural.


      XII. BEYOND THE INTER-STATE DIMENSION : RELATED ASPECTS

  152. Previous considerations concerning general principles of law, as
well as the temporal dimension, bring me, in the present separate opinion,

   137 E.g., in the Corfu Channel case (United Kingdom v. Albania) (1949), in the Temple

of Preah Vihear case (Cambodia v. Thailand) (1962), and in the South West Africa cases
(Ethiopia v. South Africa; Liberia v. South Africa) (1966).
   138 On yet a third occasion, somewhat distinctly, in the Gulf of Maine case (Canada/

United States), the ICJ Chamber was required, under the special agreement, to appoint
an expert ; after his appointment (again citing Article 50 of the Statute), his “explanatory
 eport” was annexed by the ICJ Chamber, to its Judgment of 12 October 1984.


181

 o keep on looking well beyond the inter-State dimension despite the
strictly inter-State structure of the international contentieux before the
ICJ. In doing so, I shall review related aspects to which I attribute par-
 icular significance, namely : (a) the imperatives of human health and the
well-being of peoples ; (b) the role of civil society in environmental pro-
 ection ; (c) the objective character of obligations, beyond reciprocity ;
and (d) CARU’s international legal personality. I shall next turn to each
of them.


  1. The Imperatives of Human Health and the Well-being of Peoples
   153. Already in 1974, two years after the adoption of the Stockholm
Declaration, the United Nations Charter on Economic Rights and Duties
of States (which resulted from a Latin American initiative 139) warned
 hat the protection and preservation of the environment for present and
 uture generations were the responsibility of all States (Article 30).
The reference to succeeding generations in time disclosed, first, an
awareness of the long-term temporal dimension, and, secondly, a
concern beyond the strictly inter-State dimension, prompted by the
goal of securing human health and the well-being of peoples. The
United Nations General Assembly resolution 44/228 of 1989, deciding
 o convene a United Nations Conference on Environment and
Development in Rio de Janeiro in 1992, for example, affirmed in fact
 hat the protection and enhancement of the environment were major
 ssues that affected the well-being of peoples, and singled out, as
one of the environmental issues of major concern, the “protection of
human health conditions and improvement of the quality of life”
 paragraph 12 (i)).


   154. International Environmental Law is attentive to human health.
In the present case of the Pulp Mills the point was touched upon by
 he two contending Parties. In so far as the social impacts of the pulp
mill (the Botnia plant) are concerned, Argentina, in its Memorial,
displayed attention to “the health and well-being of the neighbouring
communities” (paras. 6.44-6.45), while Uruguay, in its Rejoinder,
referred to social impact monitoring indicating an improvement in
 he “quality of life” in Fray Bentos and “surrounding communities”
 para. 4.40). But while Uruguay, in its Counter-Memorial, con-
 ended that the pulp mill did not constitute a threat to public health
 paras. 5.33-5.34), Argentina, in turn, sought to demonstrate that
eutrophication of the river and air pollution may be hazardous to human

  139 Launched on the occasion of the III UNCTAD, on 1 April 1972 ; the Charter was

adopted by the United Nations General Assembly on 12 December 1974.


182

health 140, and referred to incidents involving workers and other employ-
ees of the Botnia plant and other persons living nearby 141.

   155. Yet, one is left with the impression that the Parties did not
advance full-fledged arguments on general issues of public health that
might be raised by the operation of the pulp mill. Arguments were
rather focused on environmental effects (water quality and ecological
balance) and aspects of impacts on life quality, such as tourism. In fact,
particular attention was devoted to the impact on tourism (tourist
activity and products) 142. One is thus further left with the impression
 hat considerations proper to the homo oeconomicus played here an
 mportant role.
   156. In any case, attention is to be drawn also to the points made by
 he ICJ itself, in the present Judgment in the Pulp Mills case (paras. 219-
224), concerning the consultation to the affected populations. As already
pointed out in the present separate opinion, the obligation to notify and
share information with the affected populations is one which ensues from
 he precautionary principle (cf. supra). This is what the Court did not
expressly state. But, in any case, attention is turned to the affected popu-
 ations, beyond the strictly inter-State dimension.
   157. It should not pass unnoticed that, in a recent Judgment (of
13 July 2009) — recalled in the present Judgment (para. 204) — in the
case concerning the Dispute regarding Navigational and Related Rights
(Costa Rica v. Nicaragua), the Court upheld the customary right of sub-
sistence fishing (Judgment, I.C.J. Reports 2009, p. 266, paras. 143-144)
 rom the inhabitants of both banks of the San Juan River. The respon-
dent State had commendably reiterated that it had “absolutely no inten-
 ion of preventing Costa Rican residents from engaging in subsistence
fishing activities” (ibid., p. 265, para. 140). After all, those who fish for
subsistence are not the States, but the human beings struck by poverty.
The Court further held that that customary right would be “subject to
any Nicaraguan regulatory measures relating to fishing adopted for
proper purposes, particularly for the protection of resources and the
environment” (ibid., p. 266, para. 141).

  158. That case, like the present one, also concerned Latin American
countries. In both cases the ICJ looked beyond the strictly inter-State
dimension, into the segments of the populations concerned. The contend-
 ng States, in both cases, advanced their arguments in pursuance of their
vindications, without losing sight of the human dimension underlying


  140 Cf. Memorial of Argentina, paras. 5.52, 5.70, 7.96 and 7.162 ; Reply of Argentina,

paras. 3.212 and 4.176, and Vol. III, Ann. 43, paras. 4.4.2-4.4.3 ; as well as CR 2009/14,
pp. 43-44, para. 14.
  141 Cf. Reply of Argentina, para. 0.10.
  142 Cf. Memorial of Argentina, paras. 6.54-6.63 ; Rejoinder of Uruguay, paras. 6.82-

6.87.

183

 heir claims. Once again, Latin American States pleading before the ICJ
have been faithful to the already mentioned deep-rooted tradition of
Latin American international legal thinking, which has never lost sight of
 he relevance of doctrinal constructions and the general principles of law.
I dare to nourish the hope that the ICJ is prepared to change its vision, to
 he effect of proceeding to look with more determination beyond the
strictly inter-State dimension whilst also taking into account the relevant
 egal principles, in the exercise of its function in contentious cases ; after
all, in historical perspective, it should not be forgotten that the State
exists for human beings, and not vice versa.
   159. Just as concern for human rights protection (e.g., rights to food
and to health) can be found in the realm of International Environmental
Law 143, concern for environmental protection can also be found
 n the express recognition of the right to a healthy environment in
 wo human rights instruments 144. Contemporary human rights
protection and environmental protection thus display mutual concerns 145.
A reflection of this lies, e.g., in the outlook of the 1992
Rio Declaration on Environment and Development, adopted by
UNCED : it places human beings at the centre of concerns for
sustainable development, whereas the 1993 Vienna Declaration and
Programme of Action, adopted by the Second World Conference
on Human Rights, for its part, addresses inter alia sustainable
development in relation to distinct aspects of International Human
Rights Law.


   160. The unequivocal recognition by UNCED in Rio de Janeiro in
1992, and by the Second World Conference on Human Rights in Vienna
 n 1993, of the legitimacy of the concern of the whole international com-
munity with, respectively, environmental protection and human rights


   143 E.g., Preamble and Principle 1 of the 1972 Stockholm Declaration on the Human

Environment, Preamble and Principles 6 and 23 of the 1982 World Charter for Nature,
Principles 1 and 20 proposed by the World Commission on Environment and Develop-
ment in its 1987 Report.
   144 Namely, the 1988 Additional Protocol to the American Convention on Human

Rights in the Area of Economic, Social and Cultural Rights (Art. 11), and the 1981 Afri-
 an Charter on Human and Peoples’ Rights (Art. 24) ; in the former, it is recognized as a
 ight of “everyone” (Art. 10, para. 1), to be protected by the States parties (Art. 10, para. 2),
whereas in the latter it is acknowledged as a peoples’ right.
   145 International human rights tribunals (such as the European and the Inter-American

Courts), as well as United Nations supervisory organs (such as the Human Rights Com-
mittee) have decided cases, in recent years, which have a direct bearing on the right to a
healthy environment in particular, and on environmental protection in general. It is
beyond the scope and purpose of the present separate opinion to dwell upon those deci-
 ions ; suffice it here to point out that the outlook pursued therein is an anthropocentric,
 ather than cosmocentric, one.


184

protection, constitutes one of the main legacies of those two World
Conferences (of which I keep the best memories, engaged as I was in
 he work of both), which will certainly accelerate the construction
of a universal culture of respect for human rights and care for the
environment. That international law is no longer exclusively State-
oriented can be seen from reiterated references to humankind, not only
 n extensive doctrinal writings in our days, but also and significantly
 n various international instruments 146, possibly pointing towards
an international law for mankind, pursuing preservation of the
environment and sustainable development to the benefit of present
and future generations. This calls for a reconsideration of the basic
postulates of international law bearing in mind the superior common
 nterests and concerns of humankind.


   161. It may here be recalled that, already almost four decades ago,
 he need to look beyond the inter-State dimension was asserted by
 he complainants before this Court, in a case where it was felt
 hat human health and the well-being of peoples were seriously at risk.
In its Application instituting proceedings (of 9 May 1973), in the
aforementioned (first) Nuclear Tests case (atmospheric testing),
Australia contended that it purported to protect its people and
 he peoples of other nations, and their descendants, from the threat
 o life, health and well-being arising from potentially harmful radia-
 ion derived from radio-active fall-out generated by nuclear explo-


  146 Thus, the notion of cultural heritage of mankind can be found, e.g., in the UNESCO

Conventions for the Protection of Cultural Property in the Event of Armed Conflict
 1954), for the Protection of the World Cultural and Natural Heritage (1972), and for the
Safeguarding of the Intangible Cultural Heritage (2003). The notion of common heritage
of mankind, for its part, has found expression in the realms of the Law of the Sea (1982
United Nations Convention on the Law of the Sea, Part XI, especially Articles 136-145
and 311 (6) ; 1970 United Nations Declaration of Principles Governing the Sea-Bed and
Ocean Floor, and the Subsoil Thereof, Beyond the Limits of National Jurisdiction) and of
 he Law of Outer Space (1979 Treaty Governing the Activities of States on the Moon and
Other Celestial Bodies, Article 11 ; and cf. 1967 Treaty on Principles Governing the
Activities of States in the Exploration and Use of Outer Space, Including the Moon and
Other Celestial Bodies, Article I). Common heritage of mankind has also found expression
 n the 2005 UNESCO Convention on the Protection and Promotion of the Diversity of
Cultural Expressions. And the notion of common concern of humankind, in turn, has
 ound expression in the realm of International Environmental Law, e.g., in the preambles
of the United Nations Framework Convention on Climate Change (1992) and the Con-
vention on Biological Diversity (1992). On the reasons for the adoption of this new
notion, cf. UNEP, The Meeting of the Group of Legal Experts to Examine the Concept of
 he Common Concern of Mankind in Relation to Global Environmental Issues (D. J.
Attard, ed. — Proceedings of the Malta Meeting of December 1990), Malta/Nairobi,
UNEP, 1991, Report of the Proceedings, pp. 19-26 (co-rapporteurs A. A. Cançado Trin-
dade and D. J. Attard).



185

sions 147. New Zealand, for its part, went even further in its own
Application instituting proceedings (also of 9 May 1973) : it stated
 hat
         “In the period of 27 years in which nuclear tests have taken place
      there has been a progressive realization of the dangers which they
      present to life, to health and to the security of peoples and nations
      everywhere . . . [t]he attitude of the world community towards
      atmospheric nuclear testing has sprung from the hazards to the
      health of present and future generations involved in the dispersal
      over wide areas of the globe of radioactive fallout . . . With regard to
      nuclear weapons tests that give rise to radioactive fallout, world
      opinion has repeatedly rejected the notion that any nation has the
      right to pursue its security in a manner that puts at risk the health
      and welfare of other people.” 148
   162. New Zealand made clear that it was pleading on behalf not only
of its own people, but also of the peoples of the Cook Islands, Niue and
 he Tokelau Islands 149. Thus, looking beyond the strict confines of the
purely inter-State contentieux before the ICJ, both New Zealand and
Australia vindicated the rights of peoples to health, to well-being, to be
 ree from anxiety and fear, in sum, to live in peace.

   163. Years later, in its Application instituting proceedings (of
13 May 1989) and in its Memorial in the case concerning Certain Phos-
phate Lands in Nauru (Nauru v. Australia), Nauru complained before
 he ICJ that, in the past, the Administering Authority had conducted
mining operations in the phosphate lands on the island with a “profit-
making mentality”, without providing Nauruans independent advice until
1964. It had thus failed to look after “the long-term needs of the Nau-
ruan people”, and to restore the island for habitation by the Nauruan
people by rehabilitating its phosphate lands. Now that the trusteeship
period was over (without a sense of real public accountability), Nauru
came to vindicate the satisfaction of the “long-term needs” of its inhab-
 tants, and the restoration of the island (by means of the rehabilitation of
 ts phosphate lands) so as “to ensure the long-term future of the Nauruan
people” 150.
   164. The episode reveals the awareness that the well-being of peoples
 s not devoid of a temporal dimension. Quite on the contrary, it has even



  147 It further referred to the populations being subjected to mental stress and anxiety

generated by fear ; I.C.J. Pleadings, Nuclear Tests cases (Australia v. France), Vol. I,
pp. 11 and 14.
  148 I.C.J. Pleadings, Nuclear Tests (New Zealand v. France), Vol. II, p. 7.
  149 Ibid., pp. 4 and 8.
  150 I.C.J. Pleadings, Certain Phosphate Lands in Nauru (Nauru v. Australia), Vol. I,

pp. 10-11, 17, 170, 174, 245 and 247.

186

a long-term temporal dimension, as illustrated by the case concerning
Certain Phosphate Lands in Nauru. A combination of factors contributes
nowadays to such widespread awareness, namely, the emergence of the
principles of prevention and of precaution, as well as the principle of sus-
 ainable development, together with inter-generational equity, as already
examined (cf. supra). International Environmental Law, crystallized in
 he light of those general principles, duly values sustainable productiv-
 ty 151, with due attention to the imperatives of human health and the
well-being of peoples.

         2. The Role of Civil Society in Environmental Protection
  165. In the cas d’espèce, of the Pulp Mills, Argentina identified the
origin of the present inter-State contentieux against Uruguay in the fact
 hat “on 9 October 2003 the Government of Uruguay unilaterally
authorized” the construction of one of the two pulp mills (Spanish
company ENCE, project CMB) near the city of Fray Bentos, without
 he required “prior notification and consultation” under the 1975 Statute
of the River Uruguay 152. In October 2004 the inter-State dispute was
“aggravated” when the Finnish company Botnia “informed the
Uruguayan authorities of its plans to construct a second pulp mill in the
same area on the left bank of the River Uruguay, less than 7 km from
CMB, to be called ‘Orion’” 153. Yet, beyond the inter-State optics, the
real origin of the case goes further back in time, as a result of an initiative
of an Argentine non-governmental organization (NGO) taken on
14 December 2001.

   166. In fact, in its Counter-Memorial, Uruguay noted that CARU was
 nformed of the commissioning of the ENCE plant in its plenary meeting
of 14 December 2001, when it considered “a letter from a local non-
governmental organization in Argentina expressing concern about reports
 hat a cellulose plant would be built in the vicinity of Fray Bentos”
 para. 3.16). This NGO was called “Movement for Life, Work and Sus-
 ainable Development” (Movimiento por la Vida, el Trabajo y un Desarrollo
Sustentable — MOVITDES) ; the NGO’s letter to CARU, dated 16 Novem-
ber 2001, appended to the Counter-Memorial of Uruguay 154, expounded
on “the environmental risk posed by the installation and operation of a


  151 Cf., to this effect, H. Hohmann, Precautionary Legal Duties and Principles of

Modern International Environmental Law — The Precautionary Principle : International
Environmental Law between Exploitation and Protection, London/Dordrecht, Graham
& Trotman/Nijhoff, 1994, pp. 4, 334, 340-341 and 344-345.
  152 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Application instituting

proceedings of 4 May 2006, para. 9.
  153 Ibid., para. 12.
  154 Counter-Memorial of Uruguay, Vol. IV, Ann. 92, p. 2185 (Comisión Administradora del

Rio Uruguay [CARU], Acta No. 14/01, Reunión Plenaria Ordinaria, of 14 December 2001).

187

cellulose paste plant in the area of M’Bopicuá”, in Uruguay 155. In this
 espect, Argentina, in its Reply, pointed to the “quite indirect way in which
CARU became aware of the existence of the pulp mill projects in the Fray
Bentos region”, since it was “an Argentine NGO from the Entre Ríos
province that drew CARU’s attention to rumours about pulp mills being
built on the opposite bank” (para. 2.33).


  167. Thus, in the real origin of the present case, opposing Argentina to
Uruguay, we find, by the end of 2001, a non-State entity, an Argentine
NGO, expressing its concern to an international entity, CARU, on a
matter of considerable public interest, affecting the local population,
such as the alleged risks for the environment. The Governments of the
 wo States concerned only stepped in two years later, when the dispute
became an inter-State case, from October 2003 onwards (supra). This
shows, to my perception, the artificiality of the purely inter-State out-
 ook, when it comes to face challenges of general public interest, such as
 hose concerning environmental protection.

   168. In any case, in its Reply, Argentina took note of the role that
NGOs can play in the fulfilment of the principle of environmental impact
assessment (EIA), of which “public consultation is an integral part”
 para. 4.105). In this connection, Argentina noted that in order to hold
“meaningful consultations with the population concerned”, it was neces-
sary to have NGOs involved in the process 156. During the procedure
before the Court in the present case of the Pulp Mills, at distinct moments
both Argentina and Uruguay referred to the role of NGOs in environ-
mental impact assessment 157 as well as environmental monitoring 158. It
 s, in my view, much to the credit of both Uruguay and Argentina to have
done so, thus expressly acknowledging the ineluctable partnership
between public power and entities of the civil society when it comes to
matters of general public interest, such as environmental protection.

  169. This is what has happened in the present case of the Pulp Mills.
As time went on, a number of Argentine and Uruguayan NGOs indeed


  155 Counter-Memorial of Uruguay, Vol. IV, Ann. 92, p. 2185 (Comisión Administra-

dora del Rio Uruguay [CARU], Acta No. 14/01, Reunión Plenaria Ordinaria, of 14 Decem-
ber 2001), p. 2185.
  156 It further referred to the practice of the World Bank, in particular the Investigation

Report of the Inspection Panel in Paraguay : Reform Project for the Water and Telecom-
munications Sectors, wherein it was stated that the policy on EIA required that “the views
of the affected people and local NGOs [be] taken fully into account in particular while
preparing the EIA” (para. 4.102, note 1030). Cf. also Memorial of Argentina, para. 4.104,
note 1036.
  157 Cf. Memorial of Argentina, para. 5.62 ; Counter-Memorial of Uruguay, paras. 5.41

and 7.28.
  158 Cf. Counter-Memorial of Uruguay, paras. 7.28-7.29.



188

made observations regarding the two projected pulp mills, the CMB and
 he Orion projects (supra) : those included files with documents from,
besides the already mentioned MOVITDES, the Redes Amigos de la
Tierra, the Fundación Movimiento Mundial por los Bosques Tropicales,
 he Asociación Soriano para la Defensa de los Recursos Naturales, the
Grupo Ecológico de Young, the Grupo Guayubira (Forest and Forestry
Environmental Group), and the Redes Socioambientales de Entre Ríos 159.
This is a fact, which should not pass unnoticed, and well-documented in
 he materials submitted to the ICJ by the contending Parties in the writ-
 en phase of the procedure. The Governments concerned counted on the
co-operation provided by entities of the civil society of the two respective
countries, Uruguay and Argentina.

   170. It follows, from the aforementioned episode, that NGOs from the
 wo States concerned contributed effectively to the elucidation of the
matter under contention in the present case of the Pulp Mills. And, in
addition, as already pointed out, they marked presence in the process of
consultation to the local population (cf. supra). Thus, in so far as the
construction of one of the two pulp mills — that of Orion (Botnia) — is
concerned, public consultations of segments of the affected populations
 in the form also of numerous interviews, including with NGOs and other
civil society groups) were undertaken, both before and after the granting
of the initial environmental authorization, on both sides of the River
Uruguay — and this has been taken note of, by the Court, in the present
Judgment (paras. 213-214).
   171. The fact that NGOs and other entities of civil society have
marked their presence in the very origins and in the course of the present
Pulp Mills case, is in my view yet another confirmation that, in the
present domain of protection, NGOs and other entities of the civil society
have, in the last decades, indeed contributed to awaken the environmen-
 al awareness also of States themselves, to crystallize the principles of
prevention and of precaution, and to shape the opinio juris communis as
 o environmental protection. This is a domain which surely transcends
 he traditional inter-State dimension. And States have benefitted from
such contribution of NGOs and other entities of civil society, to the ulti-
mate benefit of their populations.

      3. Beyond Reciprocity : Obligations of an Objective Character
  172. The evolution of environmental protection likewise bears witness
of the emergence of obligations of an objective character without recip-
rocal advantages for States. The 1972 Stockholm Declaration on the
Human Environment expressly refers to the “common good of mankind”
 Principle 18). The 1992 Rio Declaration on Environment and Develop-

 159 Cf. Memorial of Argentina, Vol. V, Ann. 12, p. 704 ; and Counter-Memorial of

Uruguay, Vol. II, Ann. 12, p. 1.

189

ment begins by asserting that “[h]uman beings are at the centre of con-
cerns for sustainable development” (Principle 1), whilst the United
Nations Framework Convention on Climate Change, also adopted in
Rio de Janeiro in 1992, states that the duty to protect the climate system
 s to “the benefit of present and future generations of humankind” (Arti-
cle 3 (1)).
   173. Rules on the protection of the environment are adopted, and
obligations to that effect are undertaken, in the common superior interest
of humankind. This has been expressly acknowledged in some treaties in
 he field of the environment 160 ; it is further implicit in references to
“human health” in some environmental law treaties 161. Furthermore, the
1997 United Nations Convention on the Law of Non-Navigational Uses
of International Watercourses, e.g., foresees the need for watercourse
States to “consult with a view to negotiating in good faith” watercourse
agreements (Article 3 (5)). In several environmental law treaties, the obli-
gations of States parties are clearly set forth in mandatory terms (verb
“shall”). One example, among many others, is afforded by the 1991 ECE
Espoo Convention on Environmental Impact Assessment in a
Transboundary Context (Article 2-7). In the 1975 Statute of the River
Uruguay, applicable in the present case of the Pulp Mills, the same
mandatory language appears (verb “shall”) in relation to procedural
obligations (Articles 7-8 and 10-12) as well as substantive obligations
 Article 36) ; and Articles 35 and 41, also covering substantive obli-
gations, lay down, likewise, clear commitments on the part of the
States parties (verb “undertake”).


  174. In domains of protection, such as that of the environment, it is
 he objective character of obligations that ultimately matters. There can-
not be here much space for laisser faire, laisser passer. I am not really
entirely convinced of any presumed ontological distinction between pro-
cedural and substantive obligations (remindful of the sterile and endless
polemics between lawyers schooled in procedural and substantive

  160 E.g., preambles of the 1971 Treaty on the Prohibition of the Emplacement of

Nuclear Weapons and Other Weapons of Mass Destruction on the Sea-bed and the Ocean
Floor and in the Subsoil Thereof ; the 1972 Convention on the Prohibition of the Develop-
ment, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and
on Their Destruction ; the 1977 Convention on the Prohibition of Military or Any Other
Hostile Use of Environmental Modification Techniques ; the 1972 Convention on the Pre-
vention of Marine Pollution by Dumping of Wastes and Other Matter ; the 1974 Convention
 or the Prevention of Marine Pollution from Land-Based Sources ; the 1972 Convention
 or the Prevention of Marine Pollution by Dumping from Ships and Aircraft ; the
1972 UNESCO Convention for the Protection of the World Cultural and Natural Herit-
age.
  161 E.g., the 1985 Vienna Convention for the Protection of the Ozone Layer, preamble

and Article 2 ; the 1987 Montreal Protocol on Substances that Deplete the Ozone Layer,
preamble ; Article 1 of the three aforementioned marine pollution Conventions.


190

branches of the law) ; more often that one realizes, la forme conforme le
 ond. Nor am I persuaded by the need to resort to the unsatisfactory dis-
 inction between obligations of conduct and of result, particularly in
domains of protection, such as that of the environment. In the present
Judgment in the Pulp Mills case, the Court has at least admitted that
 here is a “functional link” between procedural and substantive obliga-
 ions under the 1975 Statute of the River Uruguay, in regard to preven-
 ion (para. 79).


   175. For the appreciation of the objective character of obligations in a
domain of protection such as that of International Environmental Law,
one needs, again, to turn attention to the relevance of principles of law.
Unfortunately, the Court has not done so in the present Judgment. For
example, when it briefly invokes, in passim, the principle of good faith (in
relation to the operation of the mechanism of co-operation under the
1975 Statute, para. 145), it immediately links its brief invocation of that
principle to customary international law, as if general principles were
subsumed under this latter. They are not. On the contrary, in my concep-
 ion those principles orient the evolution of both customary and conven-
 ional international law.
   176. In effect, the principle of good faith in the compliance with
 nternational obligations (pacta sunt servanda) is generally regarded as
providing the foundation of the international legal order itself 162. The
principle pacta sunt servanda — asserted by that of good faith (bona
fides) 163 — effectively transcends both customary and conventional inter-
national law, being characterized as a general principle of international
 aw 164. Its insertion into the 1969 Vienna Convention on the Law of
Treaties (Article 26 and preamble) was endowed with a clearly axiomatic
character : it came to appear in a convention of codification, which
asserted in an incontrovertible way its wide scope. Yet, already well
before its acknowledgement in the 1969 Vienna Convention referred to,
 he principle pacta sunt servanda effectively appeared, as already indi-
cated, as a true general principle of international law, endowed with
widespread jurisprudential recognition 165.


   162 G. White, “The Principle of Good Faith”, The United Nations and the Principles of

 nternational Law — Essays in Memory of M. Akehurst (V. Lowe and C. Warbrick, eds.),
London/N.Y., Routledge, 1994, pp. 231 and 236.
   163 M. Lachs, “Some Thoughts on the Role of Good Faith in International Law”, Declar-

ations on Principles, a Quest for Universal Peace — Liber Amicorum Discipulorumque
B. V. A. Roling, Leyden, Sijthoff, 1977, pp. 47-55 ; Clive Parry, “Derecho de los Trata-
dos”, Manual de Derecho Internacional Público (M. Sørensen, ed.), 5th reimpr., Mexico,
Fondo de Cultura Económica, 1994, pp. 200-201 and 229.
   164 Ian Brownlie, Principles of Public International Law, 5th ed., Oxford University

Press, 1998, p. 620.
   165 E. de la Guardia and M. Delpech, El Derecho de los Tratados y la Convención de

Viena, Buenos Aires, La Ley, 1970, p. 276.

191

   177. The scope of application of the principle pacta sunt servanda, as
well as the ultimate question of the validity of the norms of international
 aw, naturally transcend the particular ambit of the law of treaties 166 ; the
principle pacta sunt servanda is, in any case, deeply rooted in the inter-
national legal system as a whole 167. Good faith is, in fact, inherent to any
 egal order, guiding the behaviour of the subjects of law. Four years after
 he adoption of the 1970 United Nations Declaration on Principles of
International Law concerning Friendly Relations and Co-operation
among States, the ICJ, in the (first) Nuclear Tests case (1974), stressed, in
a celebrated obiter dictum, the fundamental character of the principle of
good faith, pondering that

         “One of the basic principles governing the creation and perform-
      ance of legal obligations, whatever their source, is the principle of
      good faith. Trust and confidence are inherent in international co-op-
      eration, in particular in an age when this co-operation in many fields
      is becoming increasing essential.” 168

   178. On several other occasions, in its jurisprudence constante, the ICJ
has drawn attention to the principle of good faith, in the most diverse
circumstances 169, including in respect of the duty to negotiate 170. As to

   166 Cf., J. L. Brierly, The Basis of Obligation in International Law, Oxford, Clarendon

Press, 1958, p. 65 ; J. L. Brierly, The Law of Nations, 6th ed., Oxford, Clarendon Press,
1963, p. 54.
   167 For the historical and doctrinal evolution of the principle pacta sunt servanda, cf.,

 .g., M. Sibert, “The Rule Pacta Sunt Servanda : From the Middle Ages to the Beginning
of Modern Times”, 5 Indian Yearbook of International Affairs (1956) pp. 219-226 ;
 . B. Whitton, “La règle pacta sunt servanda”, 49 Recueil des cours de l’Académie de droit
 nternational de La Haye (RCADI) (1934), pp. 151-268.
   168 Nuclear Tests cases (atmospheric testing, Australia and New Zealand v. France),

 CJ Reports 1974, p. 473, para. 49.
   169 Cf., the following cases : Delimitation of the Maritime Boundary in the Gulf of

Maine Area (Canada/United States of America), Judgment, I.C.J. Reports 1984, p. 305,
para. 130 ; Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.
United States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
p. 414, para. 51, p. 418, para. 60 and p. 419, para. 63 ; Border and Transborder Armed
Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
1988, p. 105, para. 94 ; Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment,
 .C.J. Reports 1997, p. 66, para. 109, p. 67, para. 112 and p. 78, para. 142 ; Land and
Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
Objections, Judgment, I.C.J. Reports 1998, p. 296, para. 38.
   170 Cf., the following cases : Fisheries Jurisdiction (United Kingdom v. Iceland), Merits,

Judgment, I.C.J. Reports 1974, p. 30, paras. 69-70 ; Interpretation of the Agreement of
25 March 1951 between the WHO and Egypt, Advisory Opinion, I.C.J. Reports 1980,
p. 92, para. 43 and p. 95, para. 48 ; Delimitation of the Maritime Boundary in the Gulf of
Maine Area (Canada/United States of America), Judgment, I.C.J. Reports 1984, p. 292,
para. 87 ; Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J.
Reports 1996 (I), p. 263, para. 99 and p. 264, para. 102 ; Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening),
Judgment, I.C.J. Reports 2002, p. 424, para. 244.

192

 his latter, the Court pondered, in the North Sea Continental Shelf cases
(Federal Republic of Germany/Denmark ; Federal Republic of Germany/
Netherlands), in another obiter dictum, that “[o]n a foundation of very
general precepts of justice and good faith, actual rules of law are here
 nvolved which govern the delimitation of adjacent continental shelves”
 Judgment, I.CJ. Reports 1969, pp. 46-47, para. 85). There always are the
prima principia, wherefrom norms and rules emanate ; in sum, in my own
conception, expressed in the present separate opinion, the principle of
good faith occupies a key position in international law and in all legal
systems, providing them all with an ethical basis, and surely standing
above positive law.


                          4. CARU’s Legal Personality
   179. The consideration of the issues under contention in the present
case of the Pulp Mills takes us, in relation to yet another related aspect,
beyond the strictly inter-State dimension, when the Court rightly acknowl-
edged the legal personality of CARU, as from the provision of Article 50
of the 1975 Statute of the River Uruguay. The implications inferred by
Uruguay and Argentina, from such legal personality, were, however, not
 he same. This calls for a review and assessment of their respective argu-
ments in this respect.
   180. In his pleadings of 23 September 2009 about the legal nature of
CARU, as a joint institutional mechanism, counsel for Uruguay claimed
 hat International River Commissions are created by member States,
which remain “free to go outside the joint mechanism when it suits their
purposes, and they often do so 171”. While acknowledging that CARU is
a legal entity (Article 50 of the Statute), able to “conclude agreements
with both parties specifying the privileges and immunities enjoyed by
 ts members and staff under international law” (Article 54), counsel for
Uruguay asserted that CARU is not an autonomous body, but in
 act is the parties themselves, i.e., “CARU is an instrument of the two
parties’ Foreign Ministries” 172. He stressed that the way CARU
 akes decisions is strictly dependent on the will of the two parties ; thus,
 n his view, Argentina and Uruguay were free to deal with the matter
of the Botnia project directly, at the highest political level, and not
 hrough CARU.

  181. Argentina, in turn, claimed that CARU has a vital role in main-
aining the integrity of the 1975 Statute and the proper administration of
he machinery for co-operation. Argentina considered that Article 7 of
he 1975 Statute specifically confers a power of determination to


 171   CR 2009/18, p. 42, para. 21 (McCaffrey).
 172   Ibid., p. 43, para. 30.

193

CARU 173, which constitutes a decision 174. Argentina asserted, in its
Memorial and Reply, that the terms employed demonstrate CARU’s
ability to take a (binding) decision for the purposes of Article 7 of the
1975 Statute 175.
   182. Uruguay, on its part, retorted that CARU serves solely as a vehi-
cle for facilitating communication between the parties, but it does not
have a decision-making authority over the project 176. Uruguay, thus, in
 ts arguments, restricted the role of CARU, under Articles 7-12 of the
1975 Statute, to the undertaking of a preliminary technical review, a
screening function. In its view, CARU — an intergovernmental entity,
whose “executive” consists of the two delegations appointed by the two
member States — contributes to conciliation between the parties, as a
channel for the implementation of the scheme of co-operation set forth in
 he 1975 Statute.
   183. Yet, Article 50 of the 1975 Statute determines that CARU “shall
be made a legal entity in order to perform its functions”, and the parties
“shall provide it with the necessary resources and all the information and
 acilities essential to its operations”. CARU is thus endowed with legal
personality, as the ICJ rightly pointed out in the present Judgment in the
Pulp Mills case (para. 87). In a report of 1987, by a former President of
CARU (from the delegation of Argentina), analysing the competences of
 he organ and the extent whereto they were fulfilled (within CARU’s
Subcommittee on Juridical and Institutional Affairs), it is stated that
Article 7 of the Statute

        “[m]akes it obligatory for each Party to notify CARU if it plans to
        construct new channels, modify or alter already existing channels in
        any significant way, or perform any work on a scale sufficient to
        affect navigation, the river regime, or its water quality, so that
        CARU makes a declaration in the first instance” 177.


   184. The 1975 Statute, furthermore, grants CARU the prerogatives of
celebrating agreements with both parties regulating “privileges and immu-
nities enjoyed by its members and staff under international law” (Arti-
cle 54), and of setting up “whatever subsidiary bodies it deems necessary”
 Article 52). Thus, in addition to its conciliatory and co-ordinating func-
 ions, CARU has also these executive, technical and regulatory functions.
And CARU’s conciliation procedure is set up in mandatory terms (Arti-

  173 Article 7 of the 1975 Statute states “shall determine”.
  174 As the 2nd paragraph sets forth : “If the Commission finds this to be the case or if a
decision [in Spanish decisión] cannot be reached in that regard, the party concerned shall
notify the other party of the plan through the said Commission.”
  175 Memorial of Argentina, paras. 3.66-3.70 ; and Reply of Argentina, paras. 1.158-

1.160.
  176 Counter-Memorial of Uruguay, paras. 2.189-2.205, and cf. Vol. IV, Anns. 82 and 84.
  177 Ibid., Vol. IV, Ann. 85 ; emphasis added.



194

cles 58-59). The co-ordination measures effected by CARU, and its par-
 icipation in the regime of consultation, make it the ideal forum wherein
 he parties can present and state their differences and disputes, without
having to go directly to other instances for the settlement of their dis-
putes, such as the ICJ.
   185. Uruguay has seen it fit to annex, to its Counter-Memorial, the
minutes of a technical-legal symposium (Encuentro Técnico-Jurídico),
held at CARU’s headquarters on 17-18 September 1987 178. The proceed-
 ngs of this symposium contain successive acknowledgements of the legal
personality of CARU 179, distinct and independent of that of the two
States parties — to the 1975 Statute — that created it 180. Its legal capa-
city is also acknowledged 181. The same symposium also considered River
Commissions in a comparative perspective ; thus, a renowned specialist
on the matter, Julio Barberis (quoted by both Argentina and Uruguay
during the proceedings of the present case of the Pulp Mills before the
ICJ), stated on that occasion, on 18 September 1987, that there have been
distinct systems of co-operation between riparian States, ranging from
direct contacts between the Foreign Ministries, or other entities, of the
States concerned, to the creation of International River Commissions,
also operating each one with its own characteristics 182.


  178 Counter-Memorial of Uruguay, Vol. IV, Ann. 72.
  179 CARU, Encuentro Técnico-Jurídico Realizado en la Sede de CARU, 17-18 Septem-
ber 1987, pp. 16, 39 and 44-45.
  180 Ibid., p. 44.
  181 Cf., ibid., p. 35.
  182 In the words of J. Barberis himself, in the aforementioned 1987 symposium held at

CARU,
         “Entre las diversas instituciones o sistemas de cooperación que los Estados crean
      para realizar aprovechamientos hidráulicos, se encuentran las Comisiones Fluviales
      Internacionales, como las del Rhin y del Danubio. Estas organizaciones poseen una
      determinada personalidad jurídica internacional. Pero (...) el sistema de la Cuenca del
      Plata instituído por el Tratado de Brasília carece de personalidad jurídica internac-
      ional. (...) El establecimiento de Comisiones Fluviales Internacionales es sólo una
      forma o modo de cooperar entre los Estados, entre varias otras posibles, para llevar
      a cabo un aprovechamiento hidráulico. Sin embargo, conviene añadir que la técnica
      de crear Comisiones Fluviales Internacionales es una forma utilizada con frecuencia
      y desde antiguo por los Estados, y que, justamente, la primera organización interna-
      cional fue una Comisión Fluvial : la Comisión del Rhin, creada en 1804 mediante un
      tratado entre Francia y el Sacro Imperio.” (Ibid., p. 64.)
         “International River Commissions, such as those of the Rhine and the Danube, are
      among the various institutions or systems of co-operation which States put in place
      in order to exploit hydraulic resources. Those organizations have specific interna-
      tional legal personality. However ... the River Plate Basin system, set up by the
      Treaty of Brasilia, lacks such personality. ... The creation of International River
      Commissions is but one mode or form of co-operation among others by which States
      exploit hydraulic resources. However, it should be added that it is one which States
      use frequently, and have used for a long time, and that the first international organi-
      zation was in fact a River Commission, the Rhine River Commission, established in
      1804 by a treaty concluded between France and the Holy Empire.” (Ibid., p. 64.)
      [Translation by the Registry.]

195

   186. The 1975 Statute had thus established, beyond the strictly direct
bilateral co-operation between the two States concerned, an institutional
 ramework for its conduction. In the present Judgment in the Pulp Mills
case, the ICJ observed that, “like any international organization with
 egal personality, CARU is entitled to exercise the powers assigned to it
by the 1975 Statute and which are necessary to achieve the object and
purpose of the latter” ; the novelty in the cas d’espèce is that this also
applies in the fulfilment of the common interests of the States parties —
 he Court added — to organizations which, “like CARU, only have two
member States” (para. 89).

   187. It is, in my view, very hard to reconcile the Court’s acknowledge-
ment of CARU’s legal personality (paras. 87 and 89) with its lenience in
respect of the “understanding” reached by the parties in the Ministerial
Meeting of 2 March 2004 (para. 131). As I sustain in the next section
 XIII) of the present separate opinion, that “understanding” does not
abide by the precautionary principle. Furthermore, there was a procedure
 aid down in Articles 7-12 of the 1975 Statute, to be followed by the
parties. The Court should not have yielded to State voluntarism in para-
graph 131 of the present Judgment, as the language of the procedure (in
Articles 7-8 and 10-12) set up by the Statute is mandatory (verb “shall”),
not permissive.
   188. There is nothing in the 1975 Statute of the River Uruguay,
regarded by the Court as the applicable law in the cas d’espèce, that
could have led the Parties — Uruguay and Argentina — to infer the pre-
rogative of reaching an “understanding”, as they did, circumventing the
procedure of the 1975 Statute. By the same token, there is nothing in
 he same Statute that could have led the Court to assume, as it did, that
 he Parties were “entitled to depart” from the statutory procedure
 para. 128) ; CARU could not have been bypassed at all.
   189. The mandatory character of the statutory procedure is, more-
over, what clearly ensues from the Court’s conclusion (para. 266) that
both Parties have the obligation to enable CARU “to exercise on a con-
 inuous basis the powers conferred on it by the 1975 Statute”, and “to
continue their co-operation through CARU and to enable it to devise the
necessary means to promote the equitable utilization of the river, while
protecting its environment” (ibid.). These continuing obligations are in
addition to the initial obligation of the parties, under the 1975 Statute, to
notify through CARU, before the authorization of construction or the
commissioning of works, as “an essential part of the process leading the
parties to consult in order to assess the risks of the plan and to negotiate
possible changes which may eliminate those risks or minimize their
effects” (para. 115), thus avoiding “potential damage” (para. 113).


 190. The legal personality of an international organization (whatever
he number of its member States might be) ought necessarily to fulfil cer-

196

 ain objective prerequisites, before such organization comes into being as
such, and begins to exercise its functions. The organization at issue ought
 o have been created by an agreement between the States concerned,
ought to have a permanent organic structure whereby it is able to express
 ts own views (not necessarily the same as those of the individual member
States that compose it), and ought to possess its own common purposes
 o be fulfilled precisely in the faithful exercise of its functions. It is the
case of CARU, as an international entity, standing beyond the strictly
 nter-State dimension.


              XIII. FUNDAMENTAL PRINCIPLES AS SUBSTRATUM
                       OF THE LEGAL ORDER ITSELF

   191. The general principles of law have thus inspired not only the
 nterpretation and the application of legal norms, but also the law-
making process itself of their elaboration. They reflect the opinio juris,
which, in turn, lies as the basis of the formation of law. Such principles
mark presence at both national and international levels. There are fun-
damental principles of law which identify themselves with the very foun-
dations of the legal system, revealing the values and ultimate ends of the
 nternational legal order, guiding it, protecting it against the incongruen-
cies of the practice of States, and fulfilling the necessities of the interna-
 ional community 183.
   192. Such principles, as expression of an objective “idea of justice”,
have a universal scope, requiring the observance of all States, and secur-
 ng the unity of law, as from an objective “idea of justice”. It is evident
 hat those principles of law do not depend on the “will”, nor on the
“agreement”, nor on the consent, of the subjects of law ; they touch on
 he foundations of the necessary law of nations. Above the will of sub-
 ects of law, stands their conscience, as the ultimate material source of all
 aw.
   193. If, by chance, any doubts are raised as to the extent of application
of the fundamental principles which permeate the whole international
 egal order, it is the function of the jurist to clarify such doubts and not
 o perpetuate them, so that law may accomplish its fundamental function
of providing justice in the settlement of a dispute. It is certain that the
norms are the ones juridically binding, but when they move away from
 he principles, their application is likely to lead to breaches of the rights
at stake and to the occurrence of distortions and injustices, and violations
of the legal order at issue itself.
   194. Turning to the present case of the Pulp Mills, the question may
now be asked: had the observance of the precautionary principle pre-

   183 G. Cohen-Jonathan, “Le rôle des principes généraux dans l’interprétation et

 ’application de la convention européenne des droits de l’homme”, Mélanges en hommage
à L. E. Pettiti, Brussels, Bruylant, 1998, pp. 192-193.

197

vailed all the time would that have made a difference in the contentious
situation now settled be the Court by means of its present Judgment? To
my mind, most likely, yes. May I refer, in this respect, to the attitude of
 he two contending Parties as well as of the Court itself. Had the precau-
 ionary principle been kept in mind, all the time, by the two States con-
cerned, including in the Ministerial Meeting of 2 March 2004, which led
 o their “understanding” (as minuted by CARU) examined in the present
Judgment (paras. 125-131), this “understanding” — which in a way cir-
cumvented or bypassed the procedure laid down in Articles 7-12 of the
1975 (in particular Article 7) — would in all probability not have taken
place.
   195. That “understanding”, which made tabula rasa of the statutory
procedure, became the source of much subsequent misunderstanding
between Argentina and Uruguay. Had the two Parties kept in mind the
precautionary principle from the start, the so-called “understanding”
would in all probability not have materialized, to the benefit of the integ-
rity of the 1975 Statute and its scheme of environmental protection of the
River Uruguay. In any case, shortly after the distraction of that episode,
Argentina and Uruguay realized the importance of the precautionary
principle, and duly invoked it — though with distinct interpretations —
 n the proceedings before the ICJ in the present case of the Pulp Mills (cf.
supra).
   196. Turning attention now to the attitude of the Court itself, if it like-
wise had also kept in mind, all the time, the precautionary principle
 which it did not), it would have reached a decision distinct from the one
 t took on 13 July 2006, and would have, in all probability, ordered or
 ndicated the requested provisional measures of protection (to be
effective until today, 20 April 2010, date of the present Judgment on the
merits of the Pulp Mills case). This would have rendered moot all the
subsequent discussions and the unnecessary tension surrounding the so-
called “no-construction obligation”, which also drew the attention of the
Court in the present Judgment (paras. 152-154). These points suffice to
single out the relevance of keeping in mind the precautionary principle
all the time, when it comes to the protection of the environment.
   197. Fundamental principles are indeed indispensable, they form the
substratum of the legal order itself, being prior and superior to the will or
consent of individual subjects of law. They serve as the foundations of
 he jus necessarium, as propounded by the founding fathers of interna-
 ional law. Already in the early seventeenth century, Francisco Suárez, in
his De Legibus, ac Deo Legislatore (1612), beheld the law of nations as a
“most necessary” law, grounded in “certain self-evident principles of con-
duct” of natural law (para. 18), requiring everyone to “live rightly”, so as
 o preserve “peace and justice”, and bearing in mind the “common good”
 para. 19). In his lucid and elegant warning (as to human fallibility,
egoism and wickedness), “it is necessary” that, whatever pertains to the
common good, “should be accorded particular care and observance” as


198

      “individuals have difficulty in ascertaining what is expedient for the
      common good, and, moreover, rarely strive for that good as a pri-
      mary object ; so that, in consequence, there was a necessity for
      human laws that would have regard for the common good by point-
      ing out what should be done for its sake and by compelling the per-
      formance of such acts” (para. 19) 184.
   198. Later on, in the second half of the eighteenth century, in the age
of enlightenment, Christian Wolff coined, in a definitive way, the expres-
sion jus necessarium, in his Jus Gentium Methodo Scientifica Pertrac-
 atum (1764), likewise grounded on natural law, conferring onto the law
of nations the attributes of being “necessary and immutable” (paras. 4-6).
All nations are thereby given “mutual assistance in perfecting them-
selves” and their condition, and fostering “consequently the promotion
of the common good” (para. 8). Another classic of that epoch to address
 he jus necessarium was Vattel’s Le droit des gens, ou principes de la loi
naturelle (1758) ; that jus was conceptualized as referring to a law of
nations which contained precepts of natural law, the observation of
which no nation could escape from (paras. 7-8).
   199. In the entirely different world wherein we live nowadays, who
would deny that the conservation of the environment is part of the jus
necessarium ? Who would deny that on this depends ultimately the very
survival of humankind? The world has much changed — ever since the
days of Suárez, Wolff and Vattel — but the necessity to strive towards
 he promotion of the common good is felt as acutely today as it was in
 imes past. The world has much changed, but human aspirations towards
 he improvement of the human condition remain the same. It is
human conscience that awoke and reckoned the jus necessarium, and has
persevered in the search for truth, peace and justice, on the basis of
 he ineluctable relationship between the legal order and the ethical
order.
   200. Fundamental principles are consubstantial to the international
 egal order itself, wherein they give expression to the idea of an “objective
 ustice”, proper of natural law (cf. supra). Principles of international law
shed light into the interpretation and application of international law as
a whole, they pertain to the very substratum of this latter, and are iden-
 ified with the very foundations of the international legal system. They
permeate every legal system. Their continuing validity is beyond ques-
 ion. Principles of international law are essential to humankind’s quest
 or justice, and of key importance to the endeavours of construction of a
 ruly universal international law.




  184 English translation of F. Suárez’s De Legibus, ac Deo Legislatore (1612), published

n the collection, The Classics of International Law (ed. by J. Brown Scott, 1944).


199

           XIV. PRIMA PRINCIPIA : THE AXIOLOGICAL DIMENSION
   201. Every legal system has fundamental principles, which inspire,
 nform and conform to their norms. It is the principles (derived etymo-
 ogically from the Latin principium) that, evoking the first causes, sources
or origins of the norms and rules, confer cohesion, coherence and legiti-
macy upon the legal norms and the legal system as a whole. It is the gen-
eral principles of law (prima principia) which confer to the legal order
 both national and international) its ineluctable axiological dimension ; it
 s they that reveal the values which inspire the whole legal order and
which, ultimately, provide its foundations themselves 185. This is how I
conceive the presence and the position of general principles in any legal
order, and their role in the conceptual universe of law.

   202. General principles of law entered into the legal culture, with his-
 orical roots which go back, e.g., to Roman law, and came to be linked to
 he very conception of the democratic State under the rule of law, mainly
as from the influence of the enlightenment thinking (pensée illuministe).
Despite the apparent indifference with which they were treated by legal
positivism (always seeking to demonstrate a “recognition” of such prin-
ciples in positive legal order), and despite the lesser attention dispensed to
 hem by the reductionist legal doctrine of our days, one will never be able
 o prescind from them.
   203. From the prima principia, the norms and rules emanate, which
find in them their proper meaning. General principles of law are thus
present in the origins of law itself, and disclose the legitimate ends to
seek : the common good (of all human beings, and not of an abstract
collectivity), the realization of justice (at both national and international
 evels), and the preservation of peace. Contrary to those who attempt —
 n my view in vain — to minimize them, I understand that, if there are no
principles, nor is there truly any legal system at all.

   204. The identification of the basic principles has accompanied pari
passu the emergence and consolidation of all the domains of law, and all
 ts branches (constitutional, civil, civil procedural, criminal, criminal pro-
cedural, administrative, and so forth). This is so with Public Interna-
 ional Law itself, as well as with some of its domains (of protection), such
as International Environmental Law, the International Law of Human
Rights, International Humanitarian Law, International Refugee Law,
and with International Criminal Law, the Law of the Sea, the Law of
International Watercourses, the Law of Outer Space, among others.
However circumscribed or specialized any one of its domains may be, its
basic principles can there be found (cf. infra), assuring the cohesion and

  185 Cf., to this effect, IACtHR, Advisory Opinion No. 18, on The Juridical Condition

and the Rights of the Undocumented Migrants, of 17 September 2003, Concurring Opin-
 on of Judge A. A. Cançado Trindade, paras. 44-58.

200

unity of the law as a whole. There is no “fragmentation” here (a most
unfortunate term, and surely one to be avoided and discarded), but
rather a reassuring expansion of contemporary international law, assert-
 ng its aptitude to regulate relations not only at inter-State, but also at
 ntra-State, levels.

   205. Some of the basic principles are proper to certain areas of law,
others permeate all areas of law. The corpus of legal norms (national or
 nternational) operates moved by the principles, some of them ruling the
relations themselves between human beings and the public power 186.
Principles enlighten the path of legality as well as legitimacy. Hence the
constant reaffirmation or restoration, pursuant to the evolving natural
 aw thinking, of a standard of justice, heralded by general principles of
 aw, whereby positive law has come to be evaluated. This perennial resur-
gence of the natural law outlook 187 — never fading away — has been
much contributing to the affirmation and consolidation of the primacy,
 n the order of values, of the obligations pertaining to regimes of protec-
 ion (of the human person and of the environment).

    206. The international legal profession in our days, in its large major-
 ty, unfortunately admits its adherence to legal positivism. Those who do
so, seek to qualify their positivist standing by adding an adjective before
 t : there are those who are proud to call themselves “modern” or “post-
modern” positivists — whatever that means — apparently failing to
realize that, by thus labelling themselves, they are doomed to be quickly
outdated, surpassed by the implacable and merciless onslaught
of time. Others add distinct and self-pleasing adjectives, as if trying
 o exorcise a priori any future guilty feelings for eventual injustices
committed de jure. Paraphrasing Isaiah Berlin, it is imperative to keep
on swimming against the current, to keep on upholding firmly the
application of general principles of law, in addition to the pertinent
positive law.


             XV. “GENERAL PRINCIPLES OF LAW” AS INDICATORS
      OF THE STATUS CONSCIENTIAE OF THE INTERNATIONAL COMMUNITY

  207. To keep on considering general principles of law as encompassing
only those of a domestic origin corresponds, in my view, to a static out-

  186 As the principles of natural justice, of the rule of law, of the rights of the defence, of

 he right to the natural judge, of the independence of justice, of the equality of all before
 he law, of the separation of powers, among others.
  187 Cf., e.g., L. Le Fur, “La théorie du droit naturel depuis le XVIIe siècle et la doctrine

moderne”, 18 Recueil des cours de l’Académie de droit international de La Haye (RCADI)
 1927), pp. 297-399 ; A. Truyol y Serra, “Théorie du droit international public — Cours
général”, 183 RCADI (1981), pp. 142-143 ; A. Truyol y Serra, Fundamentos de Derecho
 nternacional Público, 4th rev. ed., Madrid, Tecnos, 1977, pp. 69 and 105.

201

ook of the formal “sources” of international law, in respect of the for-
mulation in 1920 of Article 38 of the PCIJ Statute, regarded as immuta-
ble and sacrosanct. Positivist legal thinking has always suffered from this
nescapable shortsightedness, in time and space ; it faces unsurmountable
difficulties to accompany the evolution of international law (in such new
domains as, e.g., International Environmental Law, and others), and is
ncapable to behold universalism. Its limitations are to be regretted, if not
pitied.

   208. It can be seen, from the considerations above, that the view
whereby general principles of law were only those found in foro domes-
 ico corresponded only to one conception (proper of analytical positiv-
 sm) which prevailed 90 years ago, and which was challenged by learned
 urists of those days. Fortunately, it has never been unanimous. This
appears — in my own perception — most commendable, for when every-
one is thinking alike, not everyone — if not anyone — is really thinking
at all. Attempts to identify general principles of law only within given
national systems (or in each of them individually), besides being a static
exercise, makes abstraction of the time dimension, and renders it impos-
sible to advance towards a universal international law.
   209. General principles of law (prima principia) confer upon the legal
order itself — both nationally and internationally — its ineluctable axi-
ological dimension (cf. supra). It is those principles that reveal the values
which inspire the whole legal order, and which, ultimately, provide its
 oundations themselves. The identification of the basic principles has
accompanied pari passu the emergence and consolidation of all the
domains of law. International Environmental Law provides a good illus-
 ration in this respect.
   210. Can we, for example, conceive of International Environmental
Law without the principles of prevention, of precaution, and of sus-
 ainable development, added to the long-term temporal dimension of
 nter-generational equity? Not at all, in my view. Can we dwell upon the
International Law of Human Rights without bearing in mind the prin-
ciples of humanity, of the dignity of the human person, of the inalien-
ability of human rights, of the universality and indivisibility of human
rights? Certainly not. Can we consider International Humanitarian Law
without the principles of humanity, of proportionality, of distinction 188?
Surely not. Can we approach International Refugee Law without
 aking due account of the principles of non-refoulement, and of humanity?
Not at all.
   211. Can we think of International Criminal Law without keeping in

  188 Between combatants and the civil population : the principle whereby the election of

methods or means of combat is not unlimited. In International Humanitarian Law, e.g.,
 he 1949 Geneva Conventions and their Protocols of 1977, essentially victim-oriented, are
nspired above all by the overriding principle of humanity, which calls for respect to the
human person in any circumstances and at all times.

202

mind the principles of legality 189, and of presumption of innocence? Cer-
 ainly not. Can we consider the Law of the Sea without taking note of
 he principles of peaceful uses (of the sea), of equality of rights (in the
high seas), of peaceful settlement of disputes 190, of freedom of navigation
and of innocent passage, of sharing of benefits (of deep-sea mining),
of protection of the seas for future generations? Not at all. Can we
consider the Law of Outer Space without paying regard to the principles
of non-appropriation, of peaceful uses and ends, of freedom of access
and of scientific research, of sharing of benefits (in space exploration)?
Surely not.

   212. And the examples multiply, to the same effect, if we move on to
other domains. Whenever general principles are overlooked, wrongs or
 njustices are bound to be committed. In my conception, they conform to
an autonomous formal “source” of international law, that no interna-
 ional tribunal can minimize or overlook. Their proper consideration
cannot at all be limited to verifying whether they have entered the realm
of international law through custom or treaties. They disclose the axi-
ological dimension (supra) of the applicable law, besides being indicators
of the degree of evolution of the status conscientiae of the international
community as a whole.
   213. If we can detect cultural manifestations in previous uses and cus-
 oms, or even in ancient legal systems, linking environmental concerns to
 hose practices 191, so much the better, as this will reinforce the cause of
 he applicability of principles in the evolving International Environmen-
 al Law of our times, in response to those environmental concerns. I
have already referred to four cases in Latin America, decided by the
IACtHR, marked by cultural density (cf. supra), disclosing the utmost
relevance of the preservation of cultural identity (of peoples in their
natural habitat).

  214. But what happens if a new domain of international law emerges
 n an accelerated way, without apparent traces in support of the corre-
sponding emerging principles in previous cultural manifestations, or uses
and customs, or practices, of the kind? This is what happened with the
emergence and growth of the domain of Outer Space Law, in an accel-
erated way, from the 1960s onwards. The search for the identification
and formulation of the corresponding principles began promptly, on the
occasion. The current and continuing expansion of the scope of interna-


  189 Nullum crimen sine lege, nulla poena sine lege.
  190 And of equidistance and of special circumstances (in delimitation of maritime
 paces).
  191 E.g., those concerns linked to ancient irrigation practices in distinct regions ; cf.

Gabčíkovo-Nagymaros Project case (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,
 eparate opinion of Judge C. G. Weeramantry, pp. 97-111.


203

ional law ratione materiae calls definitively for a more careful considera-
ion of legal principles, rather than for their minimization.

   215. To recall two further examples, among others, within the United
Nations system as a whole, the International Labour Organization [ILO]
 tself, driven by functional necessity, sought to identify — to guide its
operation in the area — the fundamental principles and rights at work,
by means of a declaration adopted in June 1998. More recently, in its
 urn, UNESCO has devoted its endeavours towards the elaboration, and
 he adoption, of its 2005 Universal Declaration on Bioethics and Human
Rights, in particular to the identification and formulation of principles
applicable in this new domain. My point is that, initiatives of the kind
rightly aim to conform to the jus necessarium in the respective domains
of legal knowledge.

   216. General principles of law have in fact been in constant review in
 he law of the United Nations. The ICJ, being “the principal judicial
organ of the United Nations” (Article 92 of the Charter of the United
Nations), should, in my view, devote more attention to them in the exer-
cise of its contentious function. In my conception, they orient the inter-
pretation and application of the norms and rules of this legal order, be
 hey customary or conventional, or set forth by resolutions of interna-
 ional organs. General principles of law may further be resorted to in the
 dentification of opinio juris itself, taking this latter not strictly as a con-
stitutive element of custom, but, more amply, as an indication of the sta-
 us conscientiae of the members of the international community as a
whole.

   217. Last but not least, it is not surprising to find that voluntarist-
positivists, who have always attempted to minimize the role of general
principles of law, have always met the opposition of those who sustain
 he relevance of those principles, as ensuing from the idea of an objective
 ustice, and guiding the interpretation and application of legal norms and
rules. This is the position that I sustain. It is the principles of the inter-
national legal system that can best ensure the cohesion and integrity of
 he international legal system as a whole. Those principles are inter-
 wined with the very foundations of international law, pointing the way
 o the universality of this latter, to the benefit of humankind. Those prin-
ciples emanate from human conscience, the universal juridical conscience,
 he ultimate material “source” of all law.


                               XVI. EPILOGUE

  218. The ICJ, in settling peacefully the disputes submitted to it, is per-
ectly entitled to resort to general principles of law (Article 38 (1) (c) of
ts Statute), and should do so. If it, furthermore, wishes, in the faithful

204

exercise of its functions, to not only settle the disputes brought into its
cognizance but concomitantly to foster the progressive development of
 nternational law — as in my view it should — it will have to devote
greater attention to those general principles, encompassing, as they surely
do, the principles of international law as a whole, and the principles
proper to particular domains of international law.

   219. In my own conception, there is epistemologically no reason at all
 o take account of, and consider, legal principles only if, and when, sub-
sumed under customary or conventional international law. The inclina-
 ion, noticeable in most contemporary expert writing to do so, is, in my
view, conceptually flawed. General principles of law constitute an autono-
mous formal “source” of international law, and orient the evolution of
customary and conventional international law. Contemporary Interna-
 ional Environmental Law bears witness of that. In addressing this mat-
 er, the intellectual poverty of the tendency, of a great part of contempo-
rary international legal doctrine, to privilege legal techniques to the
detriment of legal principles, should not be embraced by this Court.
Quite on the contrary, it should be discarded by it, giving pride of place
 o legal principles, comme il faut.
   220. In sum, the applicable law in the present case of the Pulp Mills,
 s, in my understanding, not only the 1975 Statute of the River Uruguay,
but the Statute together with the relevant general principles of law,
encompassing the principles of International Environmental Law. These
 atter are, notably, the principles of prevention, of precaution, and of sus-
 ainable development with its temporal dimension, together with the
 ong-term temporal dimension underlying inter-generational equity. The
Hague Court, also known as the World Court, is not simply the Interna-
 ional Court of Law, it is the International Court of Justice, and, as such,
 t cannot overlook principles.


                      (Signed) Antônio Augusto CANÇADO TRINDADE.




205

